Exhibit 10.1

 
Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 
 
LICENSE AND COLLABORATION AGREEMENT
 
dated as of
 
September 25, 2018
 
by and among
 
NOVARTIS PHARMA AG,
 
CELLULAR BIOMEDICINE GROUP, INC.,
 
CELLULAR BIOMEDICINE GROUP HK LTD.
 
CELLULAR BIOMEDICINE GROUP (WUXI) LTD.
(西比曼生物科技（无锡）有限公司),
 
CELLULAR BIOMEDICINE GROUP (SHANGHAI) LTD.
(西比曼生物科技（上海）有限公司),
 
and
 
SHANGHAI CELLULAR BIOPHARMACEUTICAL GROUP LTD.
(上海赛比曼生物科技有限公司)
 
 
 
                                                                  


Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
TABLE OF CONTENTS
 
Page
 


 
1
DEFINITIONS AND INTERPRETATION
2
1.1

Definitions
2
1.2
Interpretation
18
2
LICENSES
19
2.1
License Grants to CBMG
19
2.2
License Grants to Novartis
20
2.3
Sublicenses; Subcontracting
20
2.4
No Other Rights
20
2.5
Exclusivity; Right of First Negotiation
21

2.6
Certain Terms of Novartis Third Party Agreements
21
3
GOVERNANCE
22

3.1
Alliance Managers
22
3.2
Joint Oversight Committee
22
3.3
Meetings of the Joint Oversight Committee
23
3.4
Sub-Committees
23
4
DISCLOSURE OF KNOW-HOW AND COOPERATION
23
4.1
Disclosure of Know-How
23
4.2
Cooperation
24
5
DEVELOPMENT
24
5.1
Development Generally
24
5.2
Development Plan and Development Budget
24
5.3
Development Activities
24
5.4
Additional CBMG Development Obligations
24
5.5
Development Costs
25

6
REGULATORY
26
6.1
Novartis Responsibility
26
6.2
CBMG Support
27

6.3
Ownership of Regulatory Documentation
27
6.4
Communication with Regulatory Authorities
27
7
MANUFACTURE
27
7.1
Manufacturing and Supply Agreement
27
7.2
Quality
27
7.3
Costs
28
8
COMMERCIALIZATION
28
8.1
Commercialization
28
8.2
Pharmacovigilance
28

 
 

 
 
9
FINANCIAL PROVISIONS
28
9.1
Collaboration Payments; Product Price
28
9.2
No Projections
29

10
PAYMENT TERMS AND REPORTS
30
10.1
Payment Terms
30
10.2
Currency; Payment Approval
30
10.3
Tax Matters
30
10.4
Permits to Make Payments; Blocked Payments
30
10.5
Records and Audit Rights
31
11
INTELLECTUAL PROPERTY
32
11.1
Ownership
32
11.2
Prosecution and Maintenance
33
11.3
Enforcement
34
11.4
Defense
35
11.5
Recovery
35
11.6
Trademarks
35
11.7
Patent Extensions
35
12
CONFIDENTIALITY
36
12.1
Duty of Confidence
36
12.2
Exceptions
36
12.3
Authorized Disclosures
37
12.4
Terms of this Agreement
37
12.5
Trade Secrets
38
13
TERM AND TERMINATION
39
13.1
Term
39
13.2
Termination for Breach
39
13.3
Termination by Novartis for Change in Applicable Law or Action of a Governmental
Entity
40
13.4
Termination by Novartis for Material Safety Issue
40
13.5
Termination by Novartis for Failure to Obtain Required PRC Approvals for DLBCL
40
13.6
Termination by Novartis for Failure to Execute Ancillary Agreements
40
13.7
Termination by Novartis for Quality Audit Failure
41
13.8
Termination by Novartis for Failure to Finalize Tech Transfer Work Plans
41
13.9
Termination by Novartis for Expiration or Termination of an Ancillary Agreement
41
13.1
Termination by Novartis for Change of Control
41
13.11
Termination by Novartis for Third Party Necessary Patent Rights
41
13.12
Termination by Novartis for Termination or Diminishment of License under
Novartis Third Party Agreement
41
13.13
Termination by Novartis for Loss of Market Share
41

 
 

 
 
 
13.14
Termination by Novartis for Non-Viability of Product Commercialization
41
13.15
Termination by Novartis for Divestiture of the Product
42
13.16
Termination by Novartis for Wind-Down of Product-Related Activities
42
13.17
Termination for Insolvency
42
14
EFFECTS OF EXPIRATION OR TERMINATION
42
14.1
Effects of Expiration or Termination
42
14.2
Survival
43
14.3
Accrued Obligations
43
14.4
Termination Not Sole Remedy
43
15
REPRESENTATIONS, WARRANTIES, AND COVENANTS
44
15.1
Representations and Warranties by CBMG
44
15.2
Representations and Warranties by Novartis
48
15.3
Mutual Covenants
50
15.4
Covenants by CBMG
51
15.5
No Other Warranties
52
16
INDEMNIFICATION AND LIABILITY
53
16.1
Indemnification by CBMG
53
16.2
Indemnification by Novartis
53
16.3
Indemnification Procedure
54
16.4
Special, Indirect, and Other Losses
55
16.5
No Exclusion
55
17
PUBLICATIONS AND PUBLICITY
56
17.1
Use of Names
56
17.2
Press Releases and Publicity Related to this Agreement
56
17.3
Public Disclosures and Publications Related to the Product
56
17.4
Disclosures Required By Law
56
18
MISCELLANEOUS
57
18.1
Fees and Expenses
57
18.2
Notices
57
18.3
Entire Agreement
58
18.4
Severability
58
18.5
Assignment; Binding Effect
58
18.6
Headings
58
18.7
Waiver and Amendment
59
18.8
Third Party Beneficiaries
59
18.9
Specific Performance and Other Equitable Relief
59
18.10
Negotiation of Agreement
59
18.11
Choice of Law
60

18.12
Arbitration
60

18.13
Waiver of Jury Trial
61
18.14
Performance by Affiliates
61
18.15
Counterparts; Electronic Signatures
61

 
                                                              

 

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 
Exhibits
 
Exhibit A:                    CBMG Patents
Exhibit B:                    

Clinical Development Plan
Exhibit C:                    Knowledge of CBMG
Exhibit D                     Required PRC Approvals
Exhibit E:                    Manufacturing and Supply Agreement Terms
Exhibit F:                    Form of Invoice
 
 

                                                               

 

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
LICENSE AND COLLABORATION AGREEMENT
 
This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is made as of
September 25, 2018 (the “Effective Date”), by and between Novartis Pharma AG, a
company (Aktiengesellschaft) organized and existing under the laws of
Switzerland, having its principal place of business at Lichtstrasse 35, 4056
Basel, Switzerland (“Novartis”), Cellular Biomedicine Group, Inc., a corporation
organized and existing under the laws of Delaware, having its principal place of
business at 19925 Stevens Creek Blvd., Suite 100, Cupertino, California 95014,
USA (“CBMG Parent”), Cellular Biomedicine Group HK Ltd., a company organized and
existing under the laws of the Hong Kong Special Administrative Region of the
People’s Republic of China, whose registered office is at Unit 402, 4th Floor,
Fairmont House, No 8, Cotton Tree Drive, Admiralty, Hong Kong (“CBMG HK”),
Cellular Biomedicine Group (Wuxi) Ltd. (西比曼生物科技（无锡）有限公司), a company organized
and existing under the laws of the PRC whose legal address is located at 1699
Huishan Boulevard, Room 1103, Huishan High Tech Park, Wuxi, China (“CBMG Wuxi”),
Cellular Biomedicine Group Ltd. (Shanghai) Ltd. (西比曼生物科技（上海）有限公司), a company
organized and existing under the laws of the PRC whose legal address is located
at 333 Guiping Road, Building No.1 F6, Xuhui District, Shanghai, China (“CBMG
Shanghai”), and Shanghai Cellular Biopharmaceutical Group Ltd. (上海赛比曼生物科技有限公司),
a company organized and existing under the laws of the PRC, whose legal address
is located at 85 Faladi Road, Building No.3, China (Shanghai) Pilot Free Trade
Zone, Shanghai, China (“Shanghai Cellular”) (CBMG HK, CBMG Wuxi, CBMG Shanghai,
and Shanghai Cellular, collectively, the “CBMG Subsidiaries”) (the CBMG
Subsidiaries, together with CBMG Parent, “CBMG”). Novartis, CBMG Parent, and
CBMG Subsidiaries are each referred to individually as a “Party” and,
collectively, as the “Parties.”
 
RECITALS
 
WHEREAS, CBMG and Novartis desire to enter into a collaboration under which CBMG
will become Novartis’s collaboration partner and manufacturer of the Product in
the Territory (as such terms are defined below);
 
WHEREAS, CBMG will manufacture and supply the Product in the Territory for use
by Novartis, its Affiliates, and its designees in the Territory, on the terms
and conditions set forth in this Agreement and the Ancillary Agreements (as such
terms are defined below);
 
WHEREAS, concurrently with the execution and delivery of this Agreement, CBMG
and Novartis are entering into that certain Share Purchase Agreement, pursuant
to which Novartis will purchase from CBMG Parent, and CBMG Parent will sell to
Novartis, a certain number of shares of CBMG’s common stock, par value $.001 per
share (the “Share Purchase Agreement”); and
 
WHEREAS, subject to the terms of this Agreement, each Party is relying on the
other Party with regard to its satisfaction of all legal, regulatory,
contractual, and other obligations, and each Party will act independently in
accordance with this Agreement and all Applicable Laws.
 
NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, obligations, and agreements set forth in this Agreement, and other
good and valuable consideration, the adequacy and receipt of which hereby are
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:
 
                                                              

 
1

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

1. DEFINITIONS AND INTERPRETATION
 
1.1 Definitions.
 
  When used in this Agreement, except as otherwise expressly provided herein,
the following terms shall have the meanings set forth or referenced below.
 
“Accounting Standards” means, with respect to Novartis, IFRS and, with respect
to CBMG, GAAP, in each case, as generally and consistently applied throughout
such Party’s organization. Each Party shall promptly notify the other Party in
the event that it changes the Accounting Standards pursuant to which its records
are maintained, it being understood that each Party may only use internationally
recognized accounting principles (e.g., IFRS, GAAP, etc.).
 
“Action” means any action, suit, arbitration, or other proceeding, whether
civil, criminal, or administrative, at law or in equity by or before any
Governmental Entity.
 
“Additional Indication” means any Indication other than the Initial Indications.
 
“Additional Indication Clinical Development Costs” means Clinical Development
Costs incurred by or on behalf of the Parties in connection with the Development
of the Product for an Additional Indication in the Territory.
 
“Affiliate” means, with respect to a Person, any other Person that controls, is
controlled by, or is under common control with such Person. For purposes of this
Agreement, a Person will be deemed to control another Person if it owns or
controls, directly or indirectly, more than fifty percent (50%) of the Equity
Securities of such other Person entitled to vote in the election of directors
(or, in the case that such other Person is not a corporation, for the election
of the corresponding managing authority), or otherwise has the power to direct
the management and policies of such other Person (including any PRC domestic
capital companies not controlled through ownership of Equity Securities but
through contracts under a VIE structure). The Parties acknowledge that, in the
case of certain entities organized under the laws of certain countries outside
of the United States, the maximum percentage ownership permitted by law for a
foreign investor may be less than fifty percent (50%), and that in such case
such lower percentage will be substituted in the preceding sentence; provided,
that such foreign investor has the power to direct the management and policies
of such entity.
 
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
 
“Alliance Manager” has the meaning set forth in Section 3.1.
 
“Ancillary Agreements” means the Manufacturing and Supply Agreement, the Share
Purchase Agreement, the Pharmacovigilance Agreement, and any other agreements
entered into by Novartis and CBMG or their respective Affiliates in connection
with this Agreement.
 
 
                                                              

 
2

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Anti-Corruption Laws” has the meaning set forth in the definition of
“Applicable Law.”
 
“Applicable Law” means, individually and collectively, any federal, state,
local, national, and supra-national laws, treaties, statutes, ordinances, rules,
and regulations, including any rules, regulations, guidance, guidelines,
circulars, officially announced policies of any Governmental Entity(ies), and
requirements of any national securities exchange or securities listing
organization having the binding effect of law, including: (a) those in effect in
the Territory (“Applicable PRC Law”); (b) cGCP, cGLP, and cGMP; and (c) those
concerning bribery, corruption, or illegal payments and gratuities, including
the United States Foreign Corrupt Practices Act, the Hong Kong Prevention of
Bribery Ordinance, the UK Bribery Act 2010, the PRC Criminal Law, the PRC Unfair
Competition Law, the Interim Regulations on Prohibition of Commercial Bribery
issued by the SAIC, and any Applicable PRC Laws similar to any of the foregoing
(“Anti-Corruption Laws”).
 
“Applicable PRC Law” has the meaning set forth in the definition of “Applicable
Law.”
 
“Acquirer” means, collectively, the Third Party referenced in the definition of
Change of Control and such Third Party’s Affiliates, other than the applicable
Party in the definition of Change of Control and such Party’s Affiliates,
determined immediately prior to the closing of such Change of Control or the
entry into a definitive agreement providing for a transaction or series of
transactions that would constitute a Change of Control, as applicable.
 
“Aggregate Deferral Amount” has the meaning set forth in Section 5.5(c)(i)(B).
 
“Arbitrators” has the meaning set forth in Section 18.12(a).
 
“Audited Party” has the meaning set forth in Section 10.5.
 
“Auditing Party” has the meaning set forth in Section 10.5.
 
“Auditor” has the meaning set forth in Section 10.5.
 
“Business Day” means a day other than a Saturday, Sunday, or a bank or other
public holiday in Basel, Switzerland, New York, New York, or Shanghai, PRC.
 
“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1, and October 1, except that the first
(1st) Calendar Quarter of the Term shall commence on the Effective Date and end
on the day immediately prior to the first (1st) to occur of January 1, April 1,
July 1, or October 1 after the Effective Date, and the last Calendar Quarter
shall end on the last day of the Term.
 
“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first (1st)
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs, and the last
Calendar Year of the Term shall commence on January 1 of the year in which the
Term ends and end on the last day of the Term.
 
 
                                                              

 
3

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“CAPAs” has the meaning set forth in Section 7.2.
 
“CBMG” has the meaning set forth in the first paragraph of this Agreement.
 
“CBMG HK” has the meaning set forth in the first paragraph of this Agreement.
 
“CBMG Background Intellectual Property” means any and all Patent Rights,
Know-How, and other intellectual property rights: (a) in existence and
Controlled by CBMG or its Affiliates as of the Effective Date; or (b) that arise
outside of activities under this Agreement and the Ancillary Agreements and are
Controlled by CBMG or its Affiliates after the Effective Date.
 
“CBMG Collaboration Technology” means: (a) any and all Know-How, compounds,
data, derivatives, designs, developments, discoveries, enhancements, inventions,
materials, modifications, molecules, new uses, processes, products, research
results, sequences, techniques, writings, or other technology rights, whether or
not patentable, in each case, that are invented, conceived, reduced to practice,
or otherwise developed in the course of activities under this Agreement or any
Ancillary Agreement solely by or on behalf of CBMG; and (b) any and all Patent
Rights and other intellectual property rights in any of the foregoing.
 
“CBMG Indemnitees” has the meaning set forth in Section 16.1.
 
“CBMG Know-How” means any Know-How Controlled by CBMG or any of its Affiliates
as of the Effective Date or thereafter during the Term or the term of any
Ancillary Agreement, as applicable (including with respect to any CBMG
Collaboration Technology and CBMG’s interest in any Joint Collaboration
Technology) which is: (a) necessary or useful for the Development, Manufacture,
or Commercialization of the Product; or (b) related to CBMG’s serum-free medium
or viral vectors.
 
“CBMG Other CART” means any CART therapy owned or controlled by CBMG other than
any CART therapy targeting CD-19.
 
“CBMG Parent” has the meaning set forth in the first paragraph of this
Agreement.
 
“CBMG Patents” means any Patent Rights Controlled by CBMG or any of its
Affiliates as of the Effective Date or thereafter during the Term or the term of
any Ancillary Agreement, as applicable (including with respect to any CBMG
Collaboration Technology and CBMG’s interest in any Joint Collaboration
Technology) which include claims that are: (a) necessary or useful for the
Development, Manufacture, or Commercialization of the Product; or (b) related to
CBMG’s serum-free medium or viral vectors, including the Patent Rights
identified on Exhibit A.
 
“CBMG Production Costs” has the meaning set forth on Schedule 9.1(e).
 
“CBMG Shanghai” has the meaning set forth in the first paragraph of this
Agreement.
 
“CBMG Subsidiaries” has the meaning set forth in the first paragraph of this
Agreement.
 
 
                                                              

 
4

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“CBMG Technology” means the CBMG Know-How and the CBMG Patents.
 
“CBMG Technology Tech Transfer Plan” has the meaning set forth in Section
15.3(a).
 
“CBMG Trade Secrets” has the meaning set forth in Section 12.5(a).
 
“CBMG Wuxi” has the meaning set forth in the first paragraph of this Agreement.
 
“CDA” means that certain Confidentiality Agreement, by and between Novartis and
CBMG Parent, dated December 4, 2017.
 
“cGCP” means the then-current ethical, scientific, and quality standards
required by the FDA for designing, conducting, recording, and reporting trials
that involve the participation of human subjects, as set forth in FDA
regulations in 21 C.F.R. Parts 11, 50, 54, 56, and 312 and related FDA guidance
documents, by the International Conference on Harmonization E6: Good Clinical
Practices Consolidated Guideline, and as otherwise required by the SAMR,
including those set out in, or issued pursuant to, the Drug Operation Quality
Administrative Standards issued by the SAMR.
 
“cGLP” means the then-current good laboratory practices as required by the FDA
under 21 C.F.R. Part 58 and all applicable FDA rules, regulations, orders, and
guidances, and the requirements with respect to current good laboratory
practices prescribed by the European Community, the OECD (Organization for
Economic Cooperation and Development Council) and the ICH Guidelines, or as
otherwise required by the SAMR, including those set out in, or issued pursuant
to, the Non-Clinical Drug Research Quality Administrative Standards issued by
the SAMR.
 
“cGMP” means the then-current good manufacturing practices as required by the
FDA under 21 C.F.R. Parts 210 and 211 and all applicable FDA rules, regulations,
orders, and guidances, and the requirements with respect to current good
manufacturing practices prescribed by the European Community under provisions of
The Rules Governing Medicinal Products in the European Community, Volume 4, Good
Manufacturing Practices, Guidelines on Good Manufacturing Practices specific to
Advanced Therapy Medicinal Products, or as otherwise required by the SAMR,
including under the Quality Administrative Standard for Drug Manufacturing, any
requirements issued pursuant to the Regulation of Drug Manufacturing
Administrative Procedures issued by the SAMR, or the appendix thereto for
biochemical drugs.
 
“Change of Control” means, with respect to a Party: (a) a merger or
consolidation of such Party or its parent company with a Third Party that
results in the voting securities of such Party or its parent company outstanding
immediately prior thereto, or any securities into which such voting securities
have been converted or exchanged, ceasing to represent at least fifty percent
(50%) of the combined voting power of the surviving entity or the parent company
of the surviving entity immediately after such merger or consolidation; (b) a
transaction or series of related transactions pursuant to which a Third Party,
together with its Affiliates, becomes the direct or indirect beneficial owner of
more than fifty percent (50%) of the combined voting power of the outstanding
securities of such Party or its parent company; or (c) the sale or other
transfer to a Third Party of all or substantially all of such Party’s and its
controlled Affiliates’ assets.
 
                                                              

 
5

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Claim” means any action, cause of action, claim, demand, proceeding, suit, or
judgment brought by a Third Party.
 
“Clinical Development” means any and all pre-clinical and clinical drug or
biologic development activities conducted before or after obtaining Regulatory
Approval that are reasonably related to or which lead to the development,
preparation, and submission of data and information to a Regulatory Authority
for the purpose of obtaining, supporting, or expanding Regulatory Approval or to
the appropriate body for obtaining, supporting, or expanding pricing approval,
including all activities related to pharmacokinetic profiling, design, and
conduct of Clinical Studies, regulatory affairs, statistical analysis, report
writing, and regulatory filing creation and submission (including the services
of outside advisors and consultants in connection therewith). “Clinical
Development” does not include Technical Development.
 
“Clinical Development Budget” means the budget for the Parties’ Clinical
Development of the Product, which budget is included in the Clinical Development
Plan.
 
“Clinical Development Costs” means the direct costs incurred by or on behalf of
a Party or its Affiliates during the Term and pursuant to this Agreement for the
Clinical Development of the Product, calculated as the sum of: [***].
 
“Clinical Development Plan” means the Clinical Development plan, including the
Clinical Development Budget, attached as Exhibit B and any amendments thereto,
as in effect from time to time in accordance with this Agreement, outlining the
goals, activities, timelines, deliverables, allocation of responsibilities
between the Parties, and the commitment of resources by the respective Parties
with respect to the Clinical Development of the Product for purposes of
obtaining Regulatory Approval in the PRC.
 
“Clinical Study” means a study in humans to obtain information regarding a
product which is authorized by the SAMR, the FDA, or other applicable Regulatory
Authority, including information relating to the safety, tolerability,
pharmacological activity, pharmacokinetics, dose ranging, or efficacy of the
product.
 
“Collaboration Payment Term” has the meaning set forth in Section 9.1(b).
 
“Collaboration Technology” means, collectively, the CBMG Collaboration
Technology, the Novartis Collaboration Technology, and the Joint Collaboration
Technology.
 
“Combination Product” has the meaning set forth in the definition of “Net
Sales.”
 
“Commercialize” means to market, promote, distribute, import, export, offer to
sell, or sell a pharmaceutical or biological product or conduct other
commercialization activities, and “Commercialization” means marketing,
promoting, distributing, importing, exporting, offering for sale, selling, or
other commercialization activities with respect to a pharmaceutical or
biological product.
 
                                                              

 
6

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Competing Infringement” has the meaning set forth in Section 11.3(a).
 
“Competing Product” means any CART therapy targeting CD-19 other than the
Product.
 
“Confidential Information” means any and all confidential or proprietary
information and data and all other scientific, pre-clinical, clinical,
regulatory, manufacturing, marketing, financial, and commercial information or
data, whether communicated in writing or orally or by any other method, which is
or has been provided by or on behalf of one (1) Party to the other Party or its
designee in connection with this Agreement. “Confidential Information” includes
the following, which are transferred, disclosed, or made available by the
disclosing Party: confidential and proprietary technical and commercial
information, Know-How, amino acid and nucleic acid sequences, biochemical,
cell-based, and animal assays, animal models, dosages, dosage schedules,
drawings, specifications, models, or designs relating to development,
manufacture, production, registration, promotion, distribution, marketing,
performance, or sale(s); experimental, manufacturing, process, analytical,
packaging, product, warehousing, quality control, and quality assurance and
marketing specifications, standards, procedures, processes, methods,
instructions, and techniques, samples, prototypes, formulae, writings of any
kind, opinions, or otherwise unwritten data or in the form of computer software
or computer programs; biological, chemical, or physical materials provided under
this Agreement; and reports provided under this Agreement.
 
“Contract” means any written contract, agreement, or commitment.
 
“Control” or “Controlled” means, with respect to any Patent Rights, Know-How, or
other intellectual property right, the possession, legal authority, or right
(whether by ownership, license, or sublicense, other than by a license,
sublicense, or other right granted (but not assignment) pursuant to this
Agreement) by a Party of the ability to assign or grant to the other Party the
licenses, sublicenses, or rights to access and use or disclose such Patent
Rights, Know-How, or other intellectual property right as provided for in this
Agreement, without paying any consideration to any Third Party (now or in the
future) or violating the terms of any agreement or other arrangement with any
Third Party in existence as of the time such Party would be required hereunder
to grant such license, sublicense, or rights of access and use.
 
“Cover,” “Covering,” or “Covered” means, with respect to the Product, that, but
for a license granted to a Person under a claim included in a Patent Right, the
Development, Manufacture, or Commercialization of the Product by such Person
would infringe, or contribute to or induce the infringement of, such claim, or
with respect to a patent application, as if such claim was contained in an
issued patent.
 
“Data Protection Laws” means any Applicable Law concerning the protection or
processing or both of personal data, including the PRC Constitution, People’s
Republic of China General Principles of Civil Law effective January 1, 1987,
Opinions of the Supreme People’s Court on Several Issues Concerning the
Implementation of the People’s Republic of China General Principles of Civil Law
(Trial) effective January 26, 1988, People’s Republic of China Regulations on
Employment Services and Employment Management (effective January 1, 2008),
People’s Republic of China Tortious Liability Law (effective July 1, 2010),
Regulating the Internet Information Service Market Order Several Provisions
(effective March 15, 2012), Decision of the Standing Committee of the National
People’s Congress on the Strengthening of the Protection of Network Information
(effective December 28, 2012), Information Security Technology Guidelines on
Personal Information Protection within Information Systems for Public and
Commercial Services (effective February 1, 2013), Protection of Personal
Information of Telecommunications and Internet Users Provisions (effective
September 1, 2013), Amendments to the Consumer Protection Law (effective March
15, 2014), Amendments to the People’s Republic of China Criminal Law (9th set of
amendments) (effective November 1, 2015), People’s Republic of China Cyber
Security Law (effective June 1, 2017), People’s Republic of China General
Provisions of Civil Law (effective October 1, 2017), and other Applicable Laws
relating to data protection and privacy.
 
                                                              

 
7

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Deferral Amount” has the meaning set forth in Section 5.5(c)(i)(B).
 
“Deferral Election” has the meaning set forth in Section 5.5(c)(i)(B).
 
“Develop” or “Development” means Clinical Development or Technical Development,
as the context requires.
 
“Development Budget” means the Clinical Development Budget or the Technical
Development Budget, as the context requires.
 
“Development Costs” means Clinical Development Costs or Technical Development
Costs, as the context requires.
 
“Development Plan” means the Clinical Development Plan or the Technical
Development Plan, as the context requires.
 
“Dispute” has the meaning set forth in Section 18.12(a).
 
“DLBCL” means diffuse large B-cell lymphoma.
 
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
 
“Equity Securities” means, with respect to any Person that is a legal entity,
any and all shares of capital stock, membership interests, units, profits
interests, ownership interests, equity interests, registered capital, and other
equity securities of such Person, and any right, warrant, option, call,
commitment, conversion privilege, preemptive right or other right to acquire any
of the foregoing, or security convertible into, exchangeable or exercisable for
any of the foregoing, or any Contract providing for the acquisition of any of
the foregoing.
 
“FDA” means the United States Food and Drug Administration, any successor entity
thereto in the United States, or any equivalent entity outside of the United
States, as applicable.
 
                                                              

 
8

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act.
 
“Field” means the treatment, prevention, or diagnosis of all indications in
humans.
 
“Finance Officers” has the meaning set forth in Section 5.5(c).
 
“First Commercial Sale” means the first commercial sale in an arms’-length
transaction of the Product to a Third Party by Novartis or any of its Affiliates
in the Territory following receipt of applicable Regulatory Approval of the
Product. For clarity, “First Commercial Sale” shall not include any distribution
or other sale solely for patient assistance, named patient use, compassionate
use, or test marketing programs, or non-registrational studies or similar
programs or studies where the Product is supplied without charge or at the
actual Manufacturing cost thereof (without allocation of indirect costs or any
markup).
 
“FTE” means a full-time scientific equivalent person (i.e., one (1)
fully-dedicated or multiple partially-dedicated employees aggregating to one (1)
full-time employee employed or contracted by Novartis or CBMG, or their
respective Affiliates, as applicable) based upon a total of [***] working hours
per year (taking into account normal vacations, sick days and holidays at the
Party they are employed and not being considered working days), undertaken in
connection with the conduct of Development in accordance with the Development
Plan. For clarity: (a) personnel who directly support Development activities
(including data managers and clinical planning managers) shall constitute FTEs;
and (b) personnel who do not directly support Development activities (including
support functions such as managerial, financial, legal, or business development)
shall not constitute FTEs.
 
“FTE Costs” means the product of: (a) the actual number of FTEs utilized in the
Development of the Product in accordance with the Development Plan (including
the Development Budget) after the Effective Date, as documented by the
applicable Party using a reliable time tracking system; and (b) the FTE Rate.
 
“FTE Rate” means: (a) with respect to FTEs in the U.S., Switzerland, and the
European Union (including, for the avoidance of doubt, the United Kingdom), the
rate of [***] during Calendar Year 2018, such amount to be adjusted as of
January 1, 2019 and annually thereafter by the percentage increase or decrease,
if any, in the Consumer Price Index for All Urban Consumers (CPI-U) for the U.S.
City Average, 1982-84 = 100, calculated by the Bureau of Labor Statistics of the
U.S. and available at
https://www.bls.gov/regions/new-england/data/consumerpriceindex_us_table.htm;
and (b) with respect to FTEs in the PRC, the rate of [***] during Calendar Year
2018, such amount to be adjusted as of January 1, 2019 and annually thereafter
by the percentage increase or decrease, if any, in the China Consumer Price
Index – Health Cares, as reported by the National Bureau of Statistics of China
and available at http://data.stats.gov.cn/english/easyquery.htm?cn=A01. For the
avoidance of doubt, such rate is intended to cover the cost of salaries,
benefits, infrastructure costs, travel, general laboratory or office supplies,
postage, insurance, training, and all other general expenses and overhead items.
Notwithstanding the foregoing, for any Calendar Year during the Term that is
less than a full year, the above referenced rate shall be proportionately
reduced to reflect such portion of FTEs for such full Calendar Year.
 
                                                              

 
9

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“GAAP” means generally accepted accounting principles as practiced in the United
States, as consistently applied.
 
“Generic Version” means, with respect to the Product, a product (including a
“biogeneric,” “follow-on biologic,” “follow-on biological medicine or product,”
“similar biological medicine or product,” or “biosimilar product”) that is
determined by the applicable Regulatory Authority or by Applicable Law to be
“similar,” “comparable,” “interchangeable,” “bioequivalent,” or “biosimilar” to
the Product.
 
“Governmental Entity” means any federal, state, local or foreign government,
regulatory, legislative, or administrative body, or any agency, bureau, board,
commission, court, department, tribunal, or other instrumentality thereof,
including any Regulatory Authority.
 
“Healthcare Laws” means all Applicable Laws (including Applicable PRC Laws) that
govern the research, development, testing, manufacture, handling, packaging,
labeling, storage, promotion, marketing, sales, distribution, import, export, or
any other use with respect to any product or product candidate, including the
FD&C Act; the Public Health Service Act; the federal False Claims Act; the
federal Anti-Kickback Statute; the Civil Monetary Penalty Statute; the Stark
Law; the Health Insurance Portability and Accountability Act of 1996 (HIPAA);
Physicians Payments Sunshine Act (Title XI of Social Security Act); the Medicare
Program (Title XVIII of the Social Security Act); the Medicaid Program (Title
XIX of the Social Security Act); Federal Sentencing Guidelines for
Organizations; the Health Information Technology for Economic and Clinical
Health Act (HITECH); the Clinical Laboratories Improvement Act (CLIA); all
regulations promulgated or enforced thereunder; and analogous Applicable Law to
the foregoing in any jurisdiction.
 
“ICC” has the meaning set forth in Section 18.12(b).
 
“IFRS” means International Financial Reporting Standards, the set of accounting
standards and interpretations as promulgated by the International Standards
Accounting Board and as they may be updated for time to time, as consistently
applied.
 
“IND” means an investigational new drug application, clinical trial application,
or similar application or submission for approval to conduct Clinical Studies
filed with or submitted to a Regulatory Authority in the Territory in
conformance with the requirements of such Regulatory Authority, and any
amendments thereto.
 
“Indemnification Claim Notice” has the meaning set forth in Section 16.3(b).
 
“Indemnified Party” has the meaning set forth in Section 16.3(b).
 
“Indemnifying Party” has the meaning set forth in Section 16.3(b).
 
                                                              

 
10

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Indemnitee” means a CBMG Indemnitee or a Novartis Indemnitee, as the context
requires.
 
“Indication” means a disease or pathological condition for which clinical
results for such disease or condition and a separate MAA or a supplement (or
other addition) to an existing MAA is required for the purpose of obtaining
Regulatory Approval in the Territory.
 
“Initial Indications” means DLBCL and pALL.
 
“Initial Indication Clinical Development Costs” means Clinical Development Costs
incurred by or on behalf of the Parties in connection with the Development of
the Product for an Initial Indication in the Territory.
 
“Initial Term” has the meaning set forth in Section 13.1.
 
“Insolvency Event” means, in relation to either Party or an Affiliate thereof,
as the case may be, any one (1) of the following: (a) that Party is the subject
of voluntary or involuntary bankruptcy proceedings instituted on behalf of or
against such Party (except for involuntary bankruptcy proceedings which are
dismissed within sixty (60) days, or withdrawn or terminated prior to the
declaration of insolvency of such Party); (b) an administrator, administrative
receiver, receiver and manager, interim receiver, custodian, sequestrator, or
similar officer is appointed in respect of that Party (collectively, the
“Receiver”) and that Party has not caused the underlying action or the Receiver
to be dismissed within sixty (60) days after the Receiver’s appointment; (c) the
board of directors or shareholders’ meeting of such Party has passed a
resolution to wind up or deregister that Party (or other through a process
whereby the business is terminated and assets of such Party are distributed
amongst the creditors, equityholders, or investors), or such a resolution shall
have been passed, other than a resolution for the solvent reconstruction or
reorganization of that Party; (d) a resolution shall have been passed by that
Party or that Party’s directors or shareholders to make an application for an
administration order or to appoint an administrator, liquidation committee,
group, or similar body or Person; (e) that Party makes a general assignment,
composition, or arrangement with or for the benefit of all or the majority of
that Party’s creditors, or makes, suspends, or threatens to suspend making
payments to all or the majority of that Party’s creditors; (f) any distress,
execution, sequestration, or other similar process being levied or enforced upon
or sued upon against the property or assets of that Party that is not discharged
within seven (7) days; (g) that Party cannot repay debts that have fallen due,
or its assets are insufficient to pay all of its debts, or it manifestly lacks
the ability to repay its debts; or (h) in the case of any Person in the PRC, a
Governmental Entity cancels or withdraws any Permit needed for that Party or its
Affiliate to operate, or orders the dissolution of such Party or its Affiliate
as a result of, or in connection with, any non-compliance with Applicable PRC
Law.
 
“JOC Co-Chairs” has the meaning set forth in Section 3.2(b).
 
“Joint Collaboration Technology” means: (a) any and all Know-How, compounds,
data, derivatives, designs, developments, discoveries, enhancements, inventions,
materials, modifications, molecules, new uses, processes, products, research
results, sequences, techniques, writings, or other technology rights, whether or
not patentable, in each case, that are invented, conceived, reduced to practice,
or otherwise developed in the course of activities under this Agreement or any
Ancillary Agreement jointly by or on behalf of both Parties; and (b) any and all
Patent Rights and other intellectual property rights in any of the foregoing.
 
                                                              

 
11

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Joint Oversight Committee” or “JOC” means the committee established under
Section 3.2.
 
“Know-How” means all commercial, technical, scientific, and other know-how and
information, biochemical, cellular, and animal assays, animal models, trade
secrets, knowledge, technology, methods, processes, practices, formulae,
instructions, skills, techniques, procedures, experiences, ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
specifications, data and results (including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical, and analytical,
preclinical, clinical, safety, Manufacturing, and quality control data and
know-how, including regulatory data, study designs, and protocols), and
materials, in all cases, in written, electronic, or any other form now known or
hereafter developed.
 
“Knowledge” means, with respect to CBMG, the actual knowledge of those Persons
listed in Exhibit C after due inquiry.
 
“Look-Back Date” has the meaning set forth in Section 15.1(e).
 
“Loss of Market Share” means, with respect the Product in the Territory, that:
(a) [***] Generic Versions of the Product has been sold by any Third Party in
the Territory; (b) the Net Sales of the Product in any Calendar Quarter are less
than [***] as compared with the Net Sales of the Product in the corresponding
Calendar Quarter in the immediately preceding Calendar Year (e.g., the fourth
(4th) Calendar Quarter of Calendar Year 2018 as compared to the fourth (4th)
Calendar Quarter of Calendar Year 2017); or (c) the sale of the Product in the
Territory is not Covered by a Valid Claim in the Territory.
 
“Losses” means any and all liability, damage, loss, cost, or expense of any
nature (including reasonable attorneys’ fees and litigation expenses).
 
“MAA” means an application for the authorization to market the Product in the
Territory, as defined by Applicable Law and regulations and filed with the
applicable Regulatory Authority.
 
“Manufacture” or “Manufacturing” means all activities related to the manufacture
of a pharmaceutical or biological product, including manufacturing supplies, for
Development or Commercialization, packaging, in-process and finished product
testing, release of product or any component or ingredient thereof, quality
assurance and quality control activities related to manufacturing and release of
product, ongoing stability tests, storage, shipment, and regulatory activities
related to any of the foregoing.
 
                                                              

 
12

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Manufacturing and Supply Agreement” means a manufacturing and supply agreement
to be entered into after the Effective Date that contains the terms and
conditions set forth on Exhibit E.
 
“Margin” has the meaning set forth in Section 9.1(e).
 
“MOFCOM” means the Ministry of Commerce of the PRC and its local authorized
bodies.
 
“MOST” means the Ministry of Science and Technology of the PRC and its local
authorized bodies.
 
“Net Sales” means the net sales recorded by Novartis or any of its Affiliates or
sublicensees, excluding distributors and wholesalers, for any Product sold to
Third Parties other than sublicensees in the Territory as determined in
accordance with Novartis’s Accounting Standards as consistently applied, less a
deduction of [***] for direct expenses related to the sales of the Product,
distribution and warehousing expenses, and uncollectible amounts on
previously-sold products.
 
(a) The deductions booked on an accrual basis by Novartis and its Affiliates
under its Accounting Standards to calculate the recorded net sales from gross
sales include the following:
 
[***]
 
(b) With respect to the calculation of Net Sales:
 
             [***]
 
 “Novartis” has the meaning set forth in the first paragraph of this Agreement.
 
“Novartis Background Intellectual Property” means any and all Patent Rights,
Know-How, and other intellectual property rights: (a) in existence and
Controlled by Novartis or its Affiliates as of the Effective Date; or (b) that
arise outside of activities under this Agreement and the Ancillary Agreements
and are Controlled by Novartis or its Affiliates after the Effective Date.
 
“Novartis Collaboration Technology” means: (a) any and all Know-How, compounds,
data, derivatives, designs, developments, discoveries, enhancements, inventions,
materials, modifications, molecules, new uses, processes, products, research
results, sequences, techniques, writings, or other technology rights, whether or
not patentable, in each case, that are invented, conceived, reduced to practice,
or otherwise developed in the course of activities under this Agreement or any
Ancillary Agreement solely by or on behalf of Novartis; and (b) any and all
Patent Rights and other intellectual property rights in any of the foregoing.
 
“Novartis Data Protection and Information Security Requirements” means the
requirements set forth on Schedule 15.4(c).
 
                                                              

 
13

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Novartis Indemnitees” has the meaning set forth in Section 16.2.
 
“Novartis Know-How” means any Know-How Controlled by Novartis or any of its
Affiliates as of the Effective Date or thereafter during the Term or the term of
any Ancillary Agreement, as applicable, that is necessary for the Development or
Manufacture of the Product.
 
“Novartis Patents” means any Patent Rights Controlled by Novartis or any of its
Affiliates as of the Effective Date or thereafter during the Term or the term of
any Ancillary Agreement, as applicable, which include claims that are necessary
for the Development or Manufacture of the Product.
 
“Novartis Technology” means the Novartis Know-How and the Novartis Patents.
 
“Novartis Third Party Agreements” means any agreement between Novartis or an
Affiliate thereof, on the one hand, and a Third Party, on the other hand, which
is set forth on Schedule 2.6(b).
 
“Novartis Trade Secrets” has the meaning set forth in Section 12.5(a).
 
“Order” means any order, injunction, ruling, writ, judgment, or decree of any
Governmental Entity.
 
“Other Development Expenses” means any expenses incurred for clinical materials,
analytical services, or other items, in each case, to the extent provided in the
Development Plan.
 
“Out-of-Pocket Costs” means direct expenses, other than Other Development
Expenses, paid or payable to Third Parties which are specifically identifiable
and incurred by a Party or its Affiliates for the Development of the Product in
accordance with the Development Plan; provided, that such expenses shall have
been recorded as income statement items in accordance with such Party’s
Accounting Standards and shall not include: (a) any expenses relating to
management, human resources, or finance personnel; or (b) any pre-paid amounts,
capital expenditures (including amortization thereof), or items intended to be
covered by the FTE Rate.
 
“pALL” means pediatric acute lymphoblastic leukemia.
 
“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.
 
“Patent Extensions” has the meaning set forth in Section 11.7.
 
“Patent Rights” means all patents and patent applications and all substitutions,
divisions, continuations, and continuations-in-part, any patent issued with
respect to any such patent applications, any reissue, reexamination, utility
models, or designs, renewal, or extension (including any supplementary
protection certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
counterparts thereof.
 
                                                              

 
14

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Permit” means all clearances, orders, declarations, approvals, authorizations,
qualifications, registrations, filings, certifications, consents, licenses,
waivers, and permits required by any Governmental Entity(ies) or under
Applicable Law.
 
“Person” means any natural person, corporation, unincorporated organization,
partnership, association, sole proprietorship, joint stock company, joint
venture, limited liability company, trust, government, or Regulatory Authority,
or any other similar entity.
 
“Pharmacovigilance Agreement” has the meaning set forth in Section 8.2.
 
“PRC” means the People’s Republic of China, excluding the Hong Kong Special
Administrative Region, the Macau Special Administrative Region, and Taiwan.
 
“Product” means Novartis’s proprietary CD-19 targeting CART therapy, generically
known as tisagenlecleucel.
 
“Product Marks” has the meaning set forth in Section 11.6.
 
“Product Price” has the meaning set forth in Section 9.1(e).
 
“Product Tech Transfer Plan” has the meaning set forth in Section 15.3(a).
 
“Prohibited Fund” has the meaning set forth in Section 15.1(h)(iv).
 
“Prohibited Payment” has the meaning set forth in Section 15.1(h)(ii).
 
“Prosecution and Maintenance” or “Prosecute and Maintain” means, with respect to
a Patent Right, the preparation, filing, prosecution, and maintenance of such
Patent Right, and re-examinations, reissues, and appeals with respect to such
Patent Right, together with the initiation or defense of interferences,
oppositions, or other similar proceedings with respect to the particular Patent
Right, and any appeals therefrom. For clarity, “Prosecution and Maintenance” or
“Prosecute and Maintain” shall not include any other enforcement actions taken
with respect to a Patent Right.
 
“Quality Audit” has the meaning set forth in Section 7.2.
 
“Receiver” has the meaning set forth in the definition of “Insolvency Event.”
 
“Regulatory Approval” means, with respect to the Product in the Territory, all
approvals, registrations, licenses, or authorizations from a Regulatory
Authority in the Territory that are necessary to market and sell the Product in
the Territory.
 
“Registration Authority” has the meaning set forth in Section 15.3(b).
 
“Regulatory Documentation” means all: (a) documentation comprising Regulatory
Filings, marketing authorizations, Regulatory Approvals, or other Permits for
any product or product candidate of CBMG or its Affiliates (or, after the
Effective Date, the Product), and including pre-clinical and clinical data and
information, regulatory materials, drug dossiers, master files (including Drug
Master Files, as defined in 21 C.F.R. Part 314.420 and any non-U.S.
equivalents), and any other reports, records, regulatory correspondence, and
other materials relating to Development or Regulatory Approval for any product
or product candidate of CBMG or its Affiliates (or, after the Effective Date,
the Product), or required to manufacture or commercialize any product or product
candidate of CBMG or its Affiliates (or, after the Effective Date, the Product),
including any information that relates to pharmacology, toxicology, chemistry,
manufacturing, and controls data, batch records, safety, and efficacy, and any
safety database; and (b) material correspondence and other filings relating to
any product or product candidate of CBMG or its Affiliates (or, after the
Effective Date, the Product) submitted to or received from any Governmental
Entity (including minutes and official contact reports relating to any
communications with any Governmental Entity) and relevant supporting documents
submitted to or received from Governmental Entities with respect thereto,
including all regulatory drug lists, final versions of advertising and promotion
documents, adverse event files and complaint files.
 
                                                              

 
15

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Regulatory Filings” means any submission to a Regulatory Authority of any
appropriate regulatory application (including any IND or MAA), including any
submission to a regulatory advisory board, marketing authorization application,
and any supplement or amendment thereto.
 
“Regulatory Requirements” has the meaning set forth in Section 15.1(g)(i).
 
“Relevant Affiliate” means, as to either of the Parties, and as the context
requires, any Affiliate of such Party that is intended to be a signatory to any
of the Ancillary Agreements.
 
“Renewal Term” has the meaning set forth in Section 13.1.
 
“Representatives” means, as to any Person, such Person’s or its Affiliates’
officers, managers, directors, employees, agents, and advisors (including
attorneys, accountants, and financial advisors).
 
“Required PRC Approvals” means all Permits required for the performance of the
Parties’ obligations under this Agreement and the Ancillary Agreements under
Applicable PRC Law set forth on Exhibit D.
 
“Restricted Activities” has the meaning set forth in Section 2.5(b)(ii).
 
“ROFN Activities” has the meaning set forth in Section 2.5(b)(ii).
 
“ROFN Notice” has the meaning set forth in Section 2.5(b)(ii).
 
“Rules” has the meaning set forth in Section 18.12(b).
 
“SAFE” means the State Administration of Foreign Exchange of the PRC and its
local authorized bodies.
 
                                                              

 
16

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“SAIC” means the former State Administration of Industry and Commerce, now part
of SAMR.
 
“Sales & Collaboration Payment Report” means a written report showing each of:
(a) the Net Sales of the Product in the Territory during the reporting period by
Novartis and its Affiliates and sublicensees; and (b) the collaboration payments
payable, in USD, which shall have accrued under this Agreement with respect to
such Net Sales.
 
“SAMR” means the State Administration of Market Regulation, the Chinese
regulatory body in which the former China Food and Drug Administration and SAIC
functions have been merged following a restructuring, and, where the context
permits, including a reference to the new State Drug Administration, and their
local authorized bodies.
 
“Senior Officers” means, with respect to Novartis, CEO, Oncology Business Unit
or his/her designee and, with respect to CBMG, CEO or his/her designee.
 
“Shanghai Cellular” has the meaning set forth in the first paragraph of this
Agreement.
 
“Share Purchase Agreement” has the meaning set forth in the Recitals.
 
“Tech Transfer Work Plans” means the CBMG Technology Tech Transfer Plan and the
Product Tech Transfer Plan.
 
“Technical Development” means any and all technical and Manufacturing-related
activities, including test method development and stability testing, assay
development, process development, formulation development, quality assurance and
quality control development, validation and other testing, packaging
development, as well as record-keeping, data and database development,
management, storage, and retention activities relating to any of the foregoing.
 
“Technical Development Budget” means the budget for the Parties’ Technical
Development of the Product, which budget is included in the Technical
Development Plan.
 
“Technical Development Costs” means the direct costs incurred by or on behalf of
a Party or its Affiliates during the Term and pursuant to this Agreement for the
Technical Development of the Product, calculated as the sum of: [***].
 
“Technical Development Plan” means the Technical Development plan, including the
Technical Development Budget, to be agreed to by the Parties following the
Effective Date and as in effect from time to time in accordance with this
Agreement, outlining the goals, activities, timelines, deliverables, allocation
of responsibilities between the Parties, and the commitment of resources by the
respective Parties with respect to the Technical Development of the Product.
 
“Term” has the meaning set forth in Section 13.1.
 
“Territory” means the PRC.
 
                                                              

 
17

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

“Third Party” means any Person other than a Party or an Affiliate of a Party.
 
“Third Party Infringement” has the meaning set forth in Section 11.4(a).
 
“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.
 
“United States” means the United States of America, its territories, and its
possessions.
 
“USD” means the lawful currency of the United States.
 
“Valid Claim” means a claim of an issued patent Controlled by Novartis or its
Affiliates that has not expired or been revoked or held invalid or unenforceable
by a patent office, court, or other governmental agency of competent
jurisdiction in the Territory in a final and non-appealable judgment (or
judgment from which no appeal was taken within the allowable time period).
 
“VIE” means Variable Interest Entity.
 
1.2 Interpretation
 
.
(a) When a reference is made to an Article, Section, clause, Schedule, or
Exhibit, such reference shall be to an Article, Section, clause, or Schedule of,
or Exhibit to, this Agreement unless otherwise indicated.
 
(b) Whenever the words “include,” “includes,” “including,” or derivative or
similar words are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
 
(c) Unless the context requires otherwise, words using the singular or plural
number also include the plural or singular number, respectively, the use of any
gender herein shall be deemed to include the other genders, words denoting
natural persons shall be deemed to include business entities and vice versa, and
references to a Person are also to its permitted successors and assigns.
 
(d) The terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement (including the Exhibits and Schedules
hereto) and not merely to the specific Section, paragraph, or clause in which
such word appears, and references to “the date hereof” means the date of this
Agreement.
 
(e) The phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.”
 
(f) Unless the context requires otherwise, the word “or” shall be interpreted to
mean “and/or.”
 
                                                              

 
18

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(g) A reference to any period of days shall be deemed to be to the relevant
number of calendar days, unless the defined term “Business Day(s)” is used.
 
(h) With respect to the determination of any period of time, unless otherwise
set forth herein, “from” means “from and including,” “to” means “to but
excluding,” and “through” means “through and including.”
 
(i) References to a specific time shall refer to prevailing Eastern Time, unless
otherwise indicated.
 
(j) A reference to “$,” “USD,” “U.S. Dollars,” or “Dollars” shall mean the legal
tender of the U.S.
 
(k) A reference to “RMB” shall mean the legal tender of the People's Republic of
China.
 
(l) Unless otherwise defined, a reference to any accounting term shall have the
meaning as defined under GAAP.
 
(m) References to any Governmental Entity or Regulatory Authority shall include
a reference to any successor body assuming the same or similar regulatory or
administrative functions.
 
2. LICENSES
 
2.1 License Grants to CBMG.
 
(a) Subject to the terms and conditions of this Agreement, during the Term,
Novartis hereby grants to CBMG a co-exclusive (with Novartis and its
Affiliates), transferrable (pursuant to Section 18.5), sublicensable (pursuant
to Section 2.3) license, under the Novartis Technology, to Manufacture the
Product in the Territory solely for the Development (and solely in accordance
with the Development Plan) and the Commercialization of the Product in the
Territory by Novartis or its Affiliates or licensees.
 
(b) Subject to the terms and conditions of this Agreement, during the Term,
Novartis hereby grants to CBMG a non-exclusive, royalty-free, non-transferrable,
sublicensable (pursuant to Section 2.3) license, under the Novartis Technology,
solely to perform CBMG’s other activities under this Agreement, including under
the Development Plan.
 
2.2 License Grants to Novartis.
 
(a) Subject to the terms and conditions of this Agreement, CBMG hereby grants to
Novartis an exclusive, worldwide, transferrable (pursuant to Section 18.5),
sublicensable (pursuant to Section 2.3) license, under the CBMG Technology, to
Develop, Manufacture, and Commercialize the Product in the Field.
 
                                                              

 
19

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(b) Subject to the terms and conditions of this Agreement, CBMG hereby grants to
Novartis a non-exclusive, royalty-free, transferrable (pursuant to Section
18.5), sublicensable (pursuant to Section 2.3) license, under the CBMG
Technology, to Develop, Manufacture, and Commercialize any product (including
the Product), including to perform Novartis’s activities under this Agreement.
 
2.3 Sublicenses; Subcontracting.
 
 
(a)
Sublicenses.
 
(i)
Subject to Section 2.6, CBMG shall not sublicense any of its rights under
Section 2.1 to any Person without first obtaining, in each case, the prior
written consent of Novartis. If CBMG grants any such sublicense following
receipt of such consent, it shall provide Novartis with a copy of any executed
sublicense agreement within thirty (30) days of any such agreement’s execution.
 
(ii)
Novartis may sublicense any of its rights under Section 2.2 to any Person (which
sublicensed rights may be further sublicensable through multiple tiers).
 
(iii)
Each sublicense granted by a Party pursuant to this Section 2.3(a) will be
subject and subordinate to this Agreement and will contain provisions consistent
with the applicable terms and conditions of this Agreement. Notwithstanding
anything to the contrary in any sublicense agreement, the granting Party shall
remain primarily liable to the other Party for the performance of all of its
obligations under, and its compliance with all provisions of, this Agreement.
 
(b)
Subcontracting.
 
(i)
CBMG shall not subcontract to any Third Party the performance of CBMG’s tasks
and obligations under this Agreement or the Development Plan without first
obtaining, in each case, Novartis’s prior written consent. If CBMG enters into
any subcontract following receipt of such consent, it shall provide Novartis,
upon Novartis’s request, with a copy of any executed subcontract agreement
within thirty (30) days of any such agreement’s execution. Any subcontract
permitted by this Section 2.3(b)(i) may include a sublicense of rights necessary
for the performance of the subcontract as reasonably required; provided, that
CBMG shall remain responsible for the performance of this Agreement and shall
cause any such subcontractor to comply with all applicable terms and conditions
of this Agreement.
 
(ii)
Novartis may exercise its rights and perform its obligations under this
Agreement itself or through any of its Affiliates or any Third Parties.
 
2.4 No Other Rights.
 
Except as otherwise expressly provided in this Agreement, under no circumstances
will a Party or any of its Affiliates, as a result of this Agreement, obtain any
ownership interest, license, or other right in or to any Patent Rights,
Know-How, or other intellectual property rights of the other Party, including
tangible or intangible items owned, controlled, or developed by the other Party,
or provided by the other Party to the receiving Party at any time, in each case,
pursuant to this Agreement.
 
                                                              

 
20

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

2.5 Exclusivity; Right of First Negotiation.
 
 
(a) Exclusivity. During [***], CBMG shall not, and shall cause its Affiliates,
licensees, and sublicensees not to, alone or with any Third Party (including
through licensing any Third Party), directly or indirectly, Develop,
Manufacture, or Commercialize any Competing Product in the Territory.
 
(b) Right of First Negotiation.
 
(i)
CBMG hereby grants to Novartis the exclusive right of first negotiation, as set
forth in this Section 2.5(b), with respect to: [***].
 
(ii)
During the Term, CBMG shall not, and shall cause its Affiliates, licensees, and
sublicensees not to, directly or indirectly: (A) license, transfer, sell, or
otherwise grant to any Third Party any right to Develop, Manufacture, or
Commercialize any CBMG Other CART in the Field; or (B) enter into a definitive
agreement providing for a transaction or series of transactions that would
constitute a Change of Control of CBMG (collectively, the “Restricted
Activities”) without first complying with this Section 2.5(b). In the event that
CBMG wishes to conduct any Restricted Activities, CBMG shall notify Novartis in
writing, such notice to be accompanied by the proposed scope of the Restricted
Activities it wishes to conduct (such notice and accompanying information, the
“ROFN Notice” and such Restricted Activities set forth in the ROFN Notice, the
“ROFN Activities”). Novartis shall have [***] from the date on which it receives
the ROFN Notice to notify CBMG whether Novartis wishes to exercise its right of
first negotiation with respect to the ROFN Activities. Upon CBMG’s receipt of
such notice, the Parties shall enter into exclusive, good-faith negotiations for
a period no longer than [***] from CBMG’s receipt of such notice (unless
extended upon agreement of the Parties) regarding the terms and conditions of an
agreement granting Novartis rights to conduct the ROFN Activities.
 
(iii)
If, with respect to any ROFN Activities: [***], CBMG shall be permitted to
undertake the proposed ROFN Activities without again complying with this Section
2.5(b); provided, that CBMG shall not, during such [***] period, license,
transfer, sell, or otherwise grant (or offer to do any of the foregoing) to a
Third Party [***]. For purposes of this Section 2.5(b)(iii), [***]. In the event
that CBMG does not, for any reason, grant rights to such Third Party with
respect to such ROFN Activities within [***], then CBMG shall not be permitted
to grant rights to any Third Party to conduct such ROFN Activities without again
complying with this Section 2.5(b).
 
2.6 Certain Terms of Novartis Third Party Agreements.
 
.o the extent that any license grant by Novartis to CBMG under the Novartis
Technology pursuant to Section 2.1 constitutes the grant of a sublicense to CBMG
of certain Novartis Technology that is not owned by Novartis or any of its
Affiliates, but that is in-licensed by Novartis or any such Affiliate from a
Third Party licensor pursuant to a Novartis Third Party Agreement, then:
 
                                                              

 
21

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(a) CBMG acknowledges that the rights and licenses under, or with respect to,
the Novartis Technology granted by Novartis to CBMG under this Agreement shall
be no greater in scope than those granted by such Third Party licensor to
Novartis; and
 
(b) CBMG shall comply, and shall cause its Affiliates and sublicensees to
comply, with the obligations applicable to sublicensees under such Novartis
Third Party Agreement.
 
3. GOVERNANCE
 
3.1 Alliance Managers.
 
Within thirty (30) days following the Effective Date, each Party will appoint
(and notify the other Party in writing with respect to the identity of) a senior
representative having a general understanding of pharmaceutical and biological
Development, Manufacture, and Commercialization issues to act as its alliance
manager under this Agreement (each, an “Alliance Manager”). The Alliance
Managers will serve as the lead contact point between the Parties for the
purpose of providing the other Party with information on the progress of
Development, Manufacture, and Commercialization of the Product and will be
primarily responsible for: (a) facilitating the flow of information and
otherwise promoting communication, coordination, and collaboration between the
Parties; (b) providing single-point communication for seeking consensus both
internally within the respective Party’s organization and together regarding key
strategy and planning issues, as appropriate, including facilitating review of
external corporate communications; and (c) raising cross-Party or
cross-functional disputes in a timely manner. Each Party may replace its
Alliance Manager by written notice to the other Party.
 
3.2 Joint Oversight Committee.
 
 
(a) No later than (30) days after the Effective Date, the Parties shall
establish the Joint Oversight Committee, which shall facilitate communications
between the Parties, and monitor and provide strategic oversight with respect to
the activities under this Agreement, including the Development, Manufacture, and
Commercialization of the Product in the Territory, all in accordance with this
Section 3.2. The JOC shall have no decision-making authority.
 
(b) No later than thirty (30) days after the Effective Date, each Party shall
appoint three (3) representatives to the JOC, each of whom will have sufficient
seniority within the applicable Party or its Affiliates and knowledge and
expertise in the Development, Manufacturing, and Commercialization of products
similar to the Product to make decisions arising within the scope of the JOC’s
responsibilities. The JOC may change its size from time to time by mutual
consent of its representatives; provided, that the JOC will consist at all times
of an equal number of representatives of each of CBMG and Novartis. Each Party
may replace its JOC representatives at any time upon written notice to the other
Party. The JOC may invite non-representatives to participate in the discussions
and meetings of the JOC; provided, that such participants are bound under
written obligations of confidentiality no less protective of the Parties’
Confidential Information than those set forth in this Agreement. The JOC will be
chaired by one (1) chairperson designated by Novartis and one (1) chairperson
designated by CBMG (collectively, the “JOC Co-Chairs”), whose responsibilities
will include conducting meetings, including, when feasible, ensuring that
objectives for each meeting are set and achieved. Responsibility for running
each meeting of the JOC will alternate between the JOC Co-Chairs from
meeting-to-meeting, with Novartis’s JOC Co-Chair running the first meeting. The
JOC Co-Chairs will prepare and circulate agendas and to ensure the preparation
of minutes. The JOC Co-Chairs shall have no additional powers or rights beyond
those held by the other JOC representatives.
 
                                                              

 
22

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

3.3 Meetings of the Joint Oversight Committee.
 
  The JOC shall hold its initial meeting no later than sixty (60) days after the
Effective Date and shall thereafter meet at least once per Calendar Quarter
during the Term unless the Parties mutually agree in writing to a different
frequency. No later than five (5) Business Days prior to any meeting of the JOC
(or such shorter time period as the Parties may agree), the Alliance Managers
will prepare and circulate an agenda for such meeting; provided, however, that
either Party may propose additional topics to be included on such agenda, either
prior to or in the course of such meeting. Either Party may also call a special
meeting of the JOC (in person or by audio or video teleconference) by providing
at least ten (10) Business Days’ prior written notice to the other Party if such
Party reasonably believes that a significant matter must be addressed prior to
the next scheduled meeting, in which event such Party will work with the JOC
Co-Chairs and the Alliance Managers of both Parties to provide the
representatives of the JOC no later than three (3) Business Days prior to the
special meeting with an agenda for the meeting and materials reasonably adequate
to enable an informed discussion on the matters to be considered. The JOC may
meet in person or by audio or video teleconference; provided, that at least one
(1) meeting per Calendar Year will be in person unless the Parties mutually
agree in writing to waive such requirement. In-person JOC meetings will be held
at locations alternately selected by CBMG and by Novartis. Each Party will bear
the expenses of its respective JOC representatives’ participation in JOC
meetings. Meetings of the JOC will be effective only if at least one (1)
representative of each Party is present or participating in such meeting. The
JOC Co-Chairs or their designees will send draft meeting documentation to each
representative of the JOC for review and approval within ten (10) Business Days
after each JOC meeting. Such documentation will be officially endorsed by the
JOC at the next JOC meeting, including reflecting any differences noted by the
Parties, and will be signed by the Alliance Managers.
 
3.4 Sub-Committees.
 
The JOC may, at any time it deems necessary or appropriate, establish additional
joint committees and delegate such of its responsibilities as it determines
appropriate to such joint committees.
 
4. DISCLOSURE OF KNOW-HOW AND COOPERATION
 
4.1 Disclosure of Know-How
 
  As soon as reasonably practicable after the Effective Date and on a continuing
basis during the Term, each Party shall, without additional consideration,
disclose to the other Party copies of any Know-How: (a) in its Control; (b) in
existence as of the Effective Date or which arises in the course of its
performance of this Agreement; and (c) which is necessary for the other Party to
exercise its rights or fulfill its obligations under this Agreement, including
to perform the activities assigned to it under the Development Plan and, where
the other Party is Novartis, its activities in connection with the
Commercialization of the Product.
 
                                                              

 
23

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

4.2 Cooperation.
 
From time to time during the Term, at the request of a Party, the other Party
shall, without additional consideration, provide reasonable assistance to the
requesting Party or its Affiliates in connection with understanding and using
such Party’s Know-How for purposes consistent with licenses and rights granted
to the requesting Party under this Agreement.
 
5. DEVELOPMENT
 
5.1 Development Generally.
 
As between the Parties, Novartis shall control and be responsible in its sole
discretion for the Development of the Product in the Territory. CBMG shall be
responsible for conducting certain Development activities in support of
Novartis’s Development efforts, as set forth in the Development Plan.
 
5.2 Development Plan and Development Budget.
 
 
() The initial Development Plan, including the initial Development Budget, is
attached as Exhibit B and shall remain in effect unless and until modified as
provided herein.
 
(a) The Development Plan and Development Budget shall at all times include a
reasonably detailed written plan of the material Development activities to be
performed by each Party through the end of the next Calendar Year, and the
budget for such activities.
 
(b) The Parties will review the Development Plan, including the Development
Budget, for potential amendments at least once each Calendar Year and will
provide any such proposed amendments to the JOC for its review and discussion.
Novartis shall have sole decision-making authority with respect to amendments to
the Development Plan. Following any such amendment, such Development Plan and
Development Budget as amended shall be deemed to be the Development Plan and the
Development Budget.
 
5.3 Development Activities.
 
CBMG shall perform the Development activities assigned to it under the
Development Plan.
 
5.4 Additional CBMG Development Obligations.
 
 
(a) No less than five (5) Business Days prior to each scheduled meeting of the
JOC, CBMG will provide Novartis’s JOC representatives with a written report on
the status and progress of its Development activities pursuant to the
Development Plan, including information on progress versus plan, spend versus
budget (on a Calendar Quarter basis), protocol deviations, notable safety and
efficacy findings (including serious adverse events and events of interest from
a risk management perspective), inspection, and audit findings.
 
(b) CBMG shall make available to Novartis such information about its Development
activities pursuant to the Development Plan as may be reasonably requested by
Novartis from time to time.
 
                                                              

 
24

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(c) Novartis shall have the right to review any data generated by CBMG during
the conduct of CBMG’s Development activities pursuant to the Development Plan as
may be reasonably requested by Novartis from time to time.
 
(d) CBMG shall promptly inform Novartis in writing about any unforeseen or
material results, problems, difficulties, or issues in connection with its
Development activities pursuant to the Development Plan.
 
(e) CBMG shall ensure that Novartis’s authorized representatives may, during
regular business hours: (i) examine and inspect CBMG’s, its Affiliates’, and its
permitted subcontractors facilities used in the performance of CBMG’s
Development activities pursuant to the Development Plan; and (ii) subject to
Applicable Law, inspect all data, documentation, and work products relating to
the activities performed by CBMG, its Affiliates, or its permitted
subcontractors, in each case, generated pursuant to the Development Plan;
provided, that to the extent CBMG does not have the right to permit Novartis to
directly conduct inspections of CBMG’s, its Affiliates’, and its permitted
subcontractors under subsections (i) or (ii) above, CBMG agrees, upon Novartis’s
request, to conduct such inspections on Novartis’s behalf. The aforementioned
right to inspect facilities, data, documentation, and work products may be
exercised by Novartis at any time upon ten (10) Business Days’ prior written
notice. Novartis shall be responsible for all costs of any inspections conducted
pursuant to this Section 5.4(e), which costs shall be considered Development
Costs.
 
5.5 Development Costs.
 
(a) Clinical Development Costs.
 
(i)
Initial Indication Clinical Development Costs. Novartis shall be responsible for
[***] of Initial Indication Clinical Development Costs.
 
(ii)
Additional Indication Clinical Development Costs. Subject to Section 5.5(c),
each Party shall be responsible for [***] of Additional Indication Clinical
Development Costs associated with an Additional Indication.
 
(b) Technical Development Costs. The Parties shall agree on each Party’s
responsibility for Technical Development Costs no later than the date on which
the Parties finalize the Technical Development Plan.
 
(c) Reconciliation; Deferral.
 
() Each Party shall, within thirty (30) days following each Calendar Quarter
during which it incurs Development Costs, submit to a finance officer designated
by Novartis and a finance officer designated by Shanghai Cellular (the “Finance
Officers”) a report which sets forth the Development Costs incurred by such
Party during such Calendar Quarter. Each such report will specify in reasonable
detail all applicable FTE Costs, Out-of-Pocket Costs, and Other Development
Expenses. Within thirty (30) days after receipt of such reports, the Finance
Officers shall determine whether a reconciliation payment is due from Shanghai
Cellular to Novartis or from Novartis to Shanghai Cellular and, if so, the
amount of such reconciliation payment, so that CBMG and Novartis share
Development Costs in accordance with Sections 5.5(a) and 5.5(b).
 
                                                              

 
25

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(A) If Novartis is required to pay such a reconciliation payment, then, subject
to Section 5.5(c)(ii), it shall submit such payment to Shanghai Cellular within
forty-five (45) days of receipt of Shanghai Cellular’s invoice for the amount of
such reconciliation payment.
 
(B) If Shanghai Cellular is required to pay such a reconciliation payment, then,
subject to Section 5.5(c)(ii), Shanghai Cellular may elect to: (1) submit such
payment to Novartis within forty-five (45) days of receipt of Novartis’s invoice
for the amount of such reconciliation payment; or (2) provide written notice to
Novartis of its election to irrevocably defer (each, a “Deferral Election”)
payment of all or a portion of such reconciliation payment to Novartis until the
First Commercial Sale of the Product for the applicable Additional Indication in
the Territory (each deferred reconciliation payment amount, a “Deferral Amount,”
and the aggregate amount of such deferred reconciliation payments with respect
to such Additional Indication as of such First Commercial Sale, the “Aggregate
Deferral Amount”). Upon the First Commercial Sale of the Product for the
applicable Additional Indication in the Territory, an amount equal to [***] of
the Aggregate Deferral Amount applicable to such Additional Indication shall
immediately become due and payable to Novartis by Shanghai Cellular.
 
(i) In the event of any disagreement with respect to the calculation of a
reconciliation payment in accordance with this Section 5.5(c), any undisputed
portion of such reconciliation payment shall be paid or become eligible for
offset, as applicable, in accordance with Section 5.5(c)(i)(A) or Section
5.5(c)(i)(B), as applicable, and the remaining, disputed portion will be paid or
eligible for offset, as applicable, within ten (10) Business Days after the date
on which CBMG and Novartis, using good-faith efforts, resolve the dispute;
provided, that if the Parties cannot resolve such dispute, it shall be resolved
in accordance with Section 18.12.
 
(d) Parties’ Responsibility. Any expenses incurred by a Party for Development
activities relating to the Product that do not fall within the definition of
“Development Costs” shall be borne solely by such Party.
 
6. REGULATORY
 
6.1 Novartis Responsibility.
 
As between the Parties, Novartis shall be solely responsible in its sole
discretion for regulatory activities under this Agreement, including: (a)
determining the regulatory plans and strategies for the Product; (b) making all
Regulatory Filings with respect to the Product, except for those that are
required to be made by CBMG or its Affiliates under Applicable Law, in which
case Novartis shall have the right to review and provide its written approval
prior to the submission of such Regulatory Filings to the SAMR or other relevant
Regulatory Authority; (c) obtaining and maintaining all Regulatory Approvals for
the Product, except for those which are required to be obtained by CBMG or its
Affiliates under Applicable Law, in which case Novartis shall have the right to
review and give its written approval prior to the submission of any application
for such Regulatory Approvals to the SAMR or other relevant Regulatory
Authority; and (d) conducting all meetings with Regulatory Authorities in
connection with the Development and Regulatory Approval of the Product, in each
case ((a) through (d)), in the Territory. Any such activities may be performed
by Novartis, its Affiliates, or its designees.
 
                                                              

 
26

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

6.2 CBMG Support.
 
CBMG shall cooperate with and support Novartis in connection with Novartis’s
activities pursuant to Section 6.1 to the extent reasonably requested by
Novartis from time to time. For the avoidance of doubt, such cooperation and
support shall include the provision to Novartis of local market access and
related support and advice.
 
6.3 Ownership of Regulatory Documentation.
 
All Regulatory Documentation generated under this Agreement shall be owned by
and held in the name of Novartis or its designee, and any such Regulatory
Documentation issued in the name of CBMG or its Affiliates shall promptly be
assigned by CBMG to Novartis or its designee to the extent permitted by
Applicable Law or, in the event assignment is not permitted under Applicable
Law, held in trust for, or for the sole benefit of, Novartis or its designee.
 
6.4 Communication with Regulatory Authorities.
 
Novartis shall have the exclusive right to correspond or communicate with
Regulatory Authorities regarding the Product in the Territory and other
regulatory matters under this Agreement. Unless required by Applicable Law, CBMG
and its Affiliates, sublicensees, and subcontractors shall not correspond or
communicate with any Regulatory Authority regarding the Product or any other
regulatory matters under this Agreement without first obtaining, in each case,
Novartis’s prior written consent; provided, that, upon Novartis’s request, CBMG
or its Affiliates shall attend any meeting with a Regulatory Authority in the
Territory regarding the Product or any other regulatory matters under this
Agreement. If CBMG or its Affiliates, sublicensees, or subcontractors receives
any correspondence or other communication from a Regulatory Authority in the
Territory regarding the Product or any other regulatory matter under this
Agreement, CBMG shall provide Novartis with access to or copies of all such
material written or electronic correspondence promptly after its receipt for
Novartis’s review and comment, and shall incorporate any and all of Novartis’s
comments thereto.
 
7. MANUFACTURE
 
7.1 Manufacturing and Supply Agreement.
 
Novartis (or its Affiliate) and CBMG shall negotiate and enter into the
Manufacturing and Supply Agreement within ninety (90) days after the Effective
Date.
 
7.2 Quality.
 
CBMG grants to Novartis, its Affiliates, and its designees, upon reasonable
prior notice, the right to inspect CBMG’s production facilities to perform a
quality audit in order to confirm CBMG’s compliance with cGMP, Novartis’s
quality requirements, and Applicable Law (each, a “Quality Audit”). If Novartis
reasonably believes (as a result of a condition which it observes during a
Quality Audit or otherwise) that CBMG may not be in compliance with cGMP,
Novartis’s quality requirements, or Applicable Law, then the Parties shall
discuss and agree upon any appropriate corrective actions to address such
non-compliance (collectively, the “CAPAs”), and CBMG shall promptly implement
such CAPAs at its sole cost and expense.
 
                                                              

 
27

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

7.3 Costs.
 
CBMG shall bear all costs and expenses incurred by either Party in connection
with or arising out of the Tech Transfer Work Plans.
 
8. COMMERCIALIZATION
 
8.1 Commercialization.
 
.Novartis shall be solely responsible, at its cost and in its sole discretion,
for the Commercialization of the Product in the Territory, including booking
sales and pricing.
 
8.2 Pharmacovigilance.
 
If required by Applicable Law, within a reasonable amount of time, not to exceed
six (6) months following the Effective Date, the Parties shall agree upon and
implement a procedure for the mutual exchange of safety information associated
with the Product. The details of the operating procedures relating to the
exchange shall be the subject of a mutually-agreed upon pharmacovigilance
agreement (the “Pharmacovigilance Agreement”). The Pharmacovigilance Agreement
shall enable each Party to comply with its respective obligations under
Applicable Law with regard to adverse event data collection, analysis, and
reporting.
 
9. FINANCIAL PROVISIONS
 
9.1 Collaboration Payments; Product Price
 
 
(a) Collaboration Payment Rates. During the Collaboration Payment Term, Novartis
shall make the following collaboration payments under this Section 9.1 to CBMG
based on the aggregate annual Net Sales of the Product in the Territory;
provided, that, notwithstanding any other provision of this Agreement, the
maximum aggregate collaboration payments that CBMG will be entitled to receive
in any Calendar Year based on the aggregate Net Sales of the Product in the
Territory in such Calendar Year for the Initial Indications shall be [***]. In
connection with (and in no event later than thirty (30) days following each
amendment of the Development Plan and the Development Budget which provides for
the Development of the Product for an Additional Indication in the Territory),
the Parties shall agree on the maximum aggregate collaboration payments that
CBMG will be entitled to receive based on Net Sales of the Product in the
Territory in any Calendar Year for such Additional Indication. For clarity, the
collaboration payments shall be payable only once with respect to the same unit
of Product. All collaboration payments made pursuant to this Section 9.1 shall
be made as provided in Article 10.
 
Net Sales of the Product in the Territory in a Calendar Year during the
Collaboration Payment Term
 
Collaboration Payment Rate
 
[***]
 

 
 
                                                              

 
28

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(b) Collaboration Payment Term. The collaboration payments described in this
Section 9.1 shall be payable on Net Sales of the Product that occur in the
Territory during the Term (the “Collaboration Payment Term”).
 
(c) Loss of Market Share. In the event of a Loss of Market Share for the Product
in the Territory, the Net Sales of the Product in the Territory to be included
as Net Sales for the purpose of the calculation of collaboration payments due
under Section 9.1(a) from and after such Loss of Market Share until the end of
the Collaboration Payment Term shall be reduced by [***].
 
(d) Third Party Obligations. In the event that Novartis determines that any
Patent Rights, Know-How, or other intellectual property rights Controlled by a
Third Party are necessary or useful in order to Develop, Manufacture, or
Commercialize the Product in the Territory, Novartis shall have the right (but
not the obligation) to negotiate and acquire rights to such Patent Rights,
Know-How, or other intellectual property rights through a license or otherwise
(including pursuant to any settlement agreement) and to deduct from the
collaboration payments payable by Novartis to CBMG on Net Sales of the Product
pursuant to Section 9.1 with respect to a given Calendar Quarter [***] of the
amounts paid (including [***]) by Novartis to such Third Party with respect to
the Product.
 
(e) Product Price. The price at which Novartis shall purchase and CBMG shall
sell Product pursuant to the Manufacturing and Supply Agreement (the “Product
Price”) shall in no event exceed the CBMG Production Costs per patient plus
[***] thereof (the “Margin”); provided, that the CBMG Production Costs shall not
exceed the applicable amount set forth in Schedule 9.1(e) under the heading
“Product Price Cap per Calendar Year.”
 
(f) Consideration for CBMG Collaboration Technology. The Parties acknowledge and
agree that [***] reflects compensation for the CBMG Collaboration Technology
licensed by CBMG to Novartis under this Agreement.
 
9.2 No Projections.
 
Novartis and CBMG each acknowledge and agree that nothing in this Agreement
shall be construed as representing an estimate or projection of anticipated
sales of the Product, and that the Net Sales levels set forth above or elsewhere
in this Agreement or that have otherwise been discussed by the Parties are
merely intended to define the collaboration payment obligations in the event
such Net Sales levels are achieved. NEITHER NOVARTIS NOR CBMG MAKES ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT EITHER PARTY OR ITS
AFFILIATES OR SUBLICENSEES WILL BE ABLE TO SUCCESSFULLY DEVELOP OR COMMERCIALIZE
THE PRODUCT OR, IF COMMERCIALIZED, THAT ANY PARTICULAR NET SALES LEVEL OF THE
PRODUCT WILL BE ACHIEVED.
 
                                                              

 
29

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

10. PAYMENT TERMS AND REPORTS
 
10.1 Payment Terms.
 
(a) Novartis shall provide to Shanghai Cellular a Sales & Collaboration Payment
Report within forty-five (45) days after each Calendar Quarter during the
Collaboration Payment Term. Shanghai Cellular shall submit an invoice
substantially in the form of Exhibit F to Novartis with respect to the
collaboration payment amount shown therein. Novartis shall pay to Shanghai
Cellular all undisputed collaboration payment amounts within forty-five (45)
days after its receipt of such invoice. Any disputes concerning collaboration
payment amounts owed by Novartis to Shanghai Cellular shall be resolved in
accordance with Section 18.12.
 
(b) All payments to be made by a Party hereunder shall, unless otherwise agreed
in writing by the Parties (including pursuant to any Ancillary Agreement), be
made in USD by wire transfer to such bank account as the other Party may
designate. Any payment which falls due on a date which is not a Business Day may
be made on the next succeeding Business Day.
 
10.2 Currency; Payment Approval.
 
All payments under this Agreement shall be payable in USD. Notwithstanding the
foregoing sentence, to the extent any Ancillary Agreement provides that payments
under such Ancillary Agreement shall be payable in RMB, such payments shall be
made in RMB. When conversion of payments is required to be undertaken by a
Party, the USD or RMB equivalent (as applicable) shall be calculated using such
Party’s then-current standard exchange rate methodology as consistently applied
in its external reporting.
 
10.3 Tax Matters.
 
Each Party shall be responsible for all taxes, fees, duties, levies, or similar
amounts imposed on its income, assets, capital, employment, personnel, and right
or license to do business. Except as otherwise provided, each Party shall be
responsible for its own sales tax, use tax, excise tax, value-added tax (VAT),
goods and services tax (GST), consumption tax, and similar taxes based upon its
own activities under this Agreement. Each Party shall use reasonable and legal
efforts to reduce tax withholding, to the extent permitted by Applicable Law, on
payments made pursuant to this Agreement. In the event any payments due under
this Agreement are subject to withholding tax under Applicable Law, the paying
Party shall deduct the respective amount from the applicable payment and pay the
withholding tax to the relevant tax authority. The paying Party shall deliver
within sixty (60) days to the other Party evidence of such payment. Each Party
shall make all reasonable efforts to obtain relief or reduction of withholding
tax under the applicable tax treaties, including the submission or issuance of
requisite forms and information. Any such amount deducted and paid to the
applicable tax authority shall be deemed fully paid to the other Party in
satisfaction of the applicable payment obligation under this Agreement.
 
10.4 Permits to Make Payments; Blocked Payments.
 
 
(a) The Party making any payment due under this Agreement shall be responsible
for applying for and obtaining any Permits from any Governmental Entity needed
to make such payments (if any), including Permits from SAFE (if any). If, by
reason of Applicable Law in the Territory, the requisite Permits cannot be
obtained, then: (i) the Party which is due any payment under this Agreement may
offset the amount of any such unreceived payment against any amounts payable by
such Party pursuant to this Agreement or any other Ancillary Agreement; and (ii)
to the extent that such Party is not able to fully offset such payment in
accordance with (i), Novartis and Shanghai Cellular shall in good faith
negotiate on an agreement pursuant to which such Party will receive the full
benefit of the unreceived payment, subject to Applicable Law.
 
                                                              

 
30

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(b) Subject to Applicable Law and Section 10.4(a), if at any time legal
restrictions in the Territory prevent the prompt remittance of any payments with
respect to sales therein, the Party which is so prevented shall have the right
and option to make such payments by depositing the payment amount in local
currency to the other Party’s account in a bank or depository designated by such
Party in the Territory.
 
10.5 Records and Audit Rights.
 
Each Party shall keep complete, true, and accurate books and records in
accordance with its Accounting Standards in relation to this Agreement,
including with respect to Development Costs, Net Sales, collaboration payments,
and Product Price. Each Party will keep such books and records for at least
three (3) years following the Calendar Year to which they pertain. Each Party
(the “Auditing Party”) may, upon written request, cause an
internationally-recognized independent accounting firm (the “Auditor”), which is
reasonably acceptable to the other Party (the “Audited Party”), to inspect the
relevant records of such Audited Party and its Affiliates to verify the payments
made and amounts reported by the Audited Party and the related reports,
statements, and books of accounts, as applicable. Before beginning its audit,
the Auditor shall execute an undertaking acceptable to the Audited Party by
which the Auditor shall agree to keep confidential all information made
available to the Auditor during the audit. The Auditor shall have the right to
disclose to the Auditing Party only its conclusions regarding any payments owed
under this Agreement. Each Party and its Affiliates and sublicensees shall make
their records available for inspection by the Auditor during regular business
hours at such place or places where such records are customarily kept, upon
receipt of reasonable advance notice from the Auditing Party. The records shall
be reviewed solely to verify the accuracy of the Audited Party’s collaboration
payments and other payment obligations and compliance with the financial terms
of this Agreement. Such inspection right shall not be exercised more than once
without cause in any Calendar Year and not more frequently than once without
cause with respect to records covering any specific period of time. In addition,
the Auditing Party shall only be entitled to audit the books and records of the
Audited Party from the three (3) Calendar Years prior to the Calendar Year in
which an audit request is made. The Auditing Party agrees to hold in strict
confidence all information received and all information learned in the course of
any audit, except to the extent necessary to enforce its rights under this
Agreement or to the extent required to comply with Applicable Law or judicial
order. The Auditor shall provide its audit report and basis for any
determination to the Audited Party at the time such report is provided to the
Auditing Party before it is considered final. In the event that the final result
of the inspection reveals an underpayment or an overpayment by either Party, the
underpaid or overpaid amount shall be settled promptly. The Auditing Party shall
pay for any audit, as well as its expenses associated with enforcing its rights
with respect to any payments hereunder; provided, that, if an underpayment of
amounts due or overpayment of amounts payable by the Auditing Party of more than
twenty percent (20%) of the total payments due hereunder for the applicable year
is discovered, the fees and expenses charged by the Auditor shall be paid by
Audited Party.
 
                                                              

 
31

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

11. INTELLECTUAL PROPERTY
 
11.1 Ownership.
 
 
(a) Background Intellectual Property. As between the Parties, and subject to the
licenses granted under this Agreement, each Party retains all right, title, and
interest in and to all Patent Rights, Know-How, and other intellectual property
rights that such Party Controls as of the Effective Date or that it develops or
otherwise acquires after the Effective Date outside the performance of the
activities under this Agreement or the Ancillary Agreements. Without limiting
the generality of the foregoing, as between the Parties, Novartis shall own all
right, title, and interest in and to the Novartis Background Intellectual
Property, and CBMG shall own all right, title, and interest in and to the CBMG
Background Intellectual Property.
 
(b) Collaboration Technology.
 
(i)
All determinations of inventorship under this Agreement or the Ancillary
Agreements, including with respect to Collaboration Technology, shall be made in
accordance with U.S. patent law.
 
(ii)
As between the Parties, Novartis shall own all right, title, and interest in and
to any and all Novartis Collaboration Technology.
 
(iii)
As between the Parties, CBMG shall own all right, title, and interest in and to
any and all CBMG Collaboration Technology.
 
(iv)
Each Party shall own an equal, undivided one-half (1/2) interest in any and all
Joint Collaboration Technology.
 
(v)
Each Party shall and hereby does assign to the other Party any right, title, and
interest it may have in or to any Collaboration Technology, and agrees to
execute such documents and take such other actions reasonably requested by the
other Party to the extent necessary to give effect to the ownership allocation
set forth in this Section 11.1(b).
 
(c) Invention Protection. Each Party shall ensure that the employees, officers,
and independent contractors (excluding any sublicensees or subcontractors, each
of which are subject to Section 2.3) of such Party or its respective Affiliates
performing activities under this Agreement or any Ancillary Agreement shall,
prior to commencing such work, be bound by written invention assignment
obligations requiring: (i) prompt reporting of any Patent Rights, Know-How, or
other intellectual property rights arising from such work; (ii) assignment to
the applicable Party or Affiliate of all of his or her right, title, and
interest in and to any Patent Rights, Know-How, or other intellectual property
rights arising from such work; (iii) cooperation in the Prosecution and
Maintenance, defense, and enforcement of any Patent Right that is required to be
assigned under this Agreement; and (iv) performance of all acts and signing,
executing, acknowledging, and delivering any and all documents required for
effecting the obligations and purposes of this Agreement. To the extent that any
employee inventors in the PRC claim rights to any invention that relates to the
subject matter of this Agreement or any Ancillary Agreement (including rights to
any Collaboration Technology), then the Party which suffers such Claim shall
indemnify the other Party and hold such other Party harmless pursuant to Section
16.1(a) or Section 16.2(a) (as the case may be).
 
                                                              

 
32

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

11.2 Prosecution and Maintenance.
 
(a) Background Intellectual Property. Novartis shall be solely responsible in
its sole discretion for the Prosecution and Maintenance of the Novartis
Background Intellectual Property at Novartis’s sole cost and expense, and CBMG
shall be solely responsible for the Prosecution and Maintenance of the CBMG
Background Intellectual Property at CBMG’s sole cost and expense.
 
(b) Novartis Patents; Collaboration Technology. Novartis shall be solely
responsible in its sole discretion for the Prosecution and Maintenance, at
Novartis’s sole cost and expense, of: (i) the Novartis Patents; and (ii) the
Patent Rights claiming or directed to any and all Collaboration Technology.
 
(c)
CBMG Patents.
 
(i)
CBMG shall, in consultation with Novartis, be responsible for the Prosecution
and Maintenance of the CBMG Patents at CBMG’s cost and expense. CBMG shall
consult with Novartis and keep Novartis reasonably informed of the status of
such CBMG Patents, provide copies of all relevant documents in a timely manner
for Novartis’s review and comment, and reasonably consider and use good-faith
efforts to incorporate any and all of Novartis’s comments.
 
(ii)
CBMG shall notify Novartis in writing of any decision not to file applications
for, to cease the Prosecution and Maintenance of, or to not continue to pay the
expenses with respect to the Prosecution and Maintenance of, any CBMG Patent,
including any decision to abandon any pending patent application or issued
patent within the CBMG Patents. CBMG shall provide such notice at least ninety
(90) days prior to any relevant filing or payment due date, or any other due
date that requires action, in connection with such CBMG Patent or claim thereof.
In such event, CBMG shall permit Novartis, at Novartis’s sole discretion, cost,
and expense, to file or to continue the Prosecution and Maintenance of such CBMG
Patent. If Novartis continues to Prosecute and Maintain such CBMG Patent, then:
 
(A)
Such CBMG Patent shall remain in the Control of CBMG and shall be included in
the definition of “CBMG Patents” for the purpose of this Agreement;
 
(B)
CBMG shall fully cooperate with Novartis in connection with the Prosecution and
Maintenance of such CBMG Patent to the extent reasonably requested by Novartis,
including by providing reasonable access to relevant persons and executing all
documentation reasonably requested by Novartis; and
 
                                                              

 
33

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(C)
Novartis shall keep CBMG reasonably informed of the status of such CBMG Patent
and shall notify CBMG in writing at least forty-five (45) days prior to any
relevant filing or payment due date of any decision not to file applications
for, to cease the Prosecution and Maintenance of, or to not continue to pay the
expenses of the Prosecution and Maintenance of, such CBMG Patent, including any
decision to abandon any pending patent application or issued patent within such
CBMG Patent, in which case CBMG shall be entitled to reassume the sole right for
the Prosecution and Maintenance of such CBMG Patent at its sole discretion
(subject to this Section 11.2(c)), cost, and expense.
 
11.3 Enforcement.
 
(a) Each Party shall promptly notify the other Party of any infringement by a
Third Party of any Novartis Patent or CBMG Patent in the Territory of which it
becomes aware, including any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability, or non-infringement with respect to
such Novartis Patent or CBMG Patent (collectively, “Competing Infringement”).
 
(b) Novartis shall have the sole right, but not the obligation, to bring and
control any legal action in connection with any Competing Infringement of any
Novartis Patent as it reasonably determines appropriate, at its cost and
expense.
 
(c) Novartis shall have the first right, but not the obligation, to bring and
control any legal action in connection with the Competing Infringement of any
CBMG Patent as it reasonably determines appropriate, at its cost and expense,
and CBMG shall have the right, at its own cost and expense, to be represented in
any such action by counsel of its own choice. If Novartis does not wish to bring
an action with respect to, or to otherwise terminate, any such Competing
Infringement of any CBMG Patent, then it shall provide written notice thereof to
CBMG: (i) within sixty (60) days following the notice of alleged Competing
Infringement; or (ii) prior to three (3) months before the time limit, if any,
specified under Applicable Law for the filing of such actions, whichever comes
first, then, upon receipt of such notice (or, if no such notice is provided by
Novartis, upon the earlier of (i) and (ii)), CBMG shall have the right, but not
the obligation, to bring and control any such action at its own expense and by
counsel of its own choice, and Novartis shall have the right (but not the
obligation), at its own expense, to be represented in any such action by counsel
of its own choice; provided, however, that if Novartis notifies CBMG in writing
prior to fifteen (15) days before such time limit for the filing of any such
action that Novartis intends to file such action before the time limit, then
Novartis shall be obligated to file such action before the time limit and to
reimburse CBMG for its reasonable and documented costs and expenses (including
reasonable attorneys’ and professional fees) incurred in connection with CBMG’s
preparation of such action, and CBMG shall not have the right to bring and
control such action.
 
(d) At the request and expense of the Party bringing and controlling an action
pursuant to Section 11.3(b) or Section 11.3(c), the other Party shall provide
reasonable assistance in connection therewith, including by executing reasonably
appropriate documents, cooperating in discovery, and joining as a party to the
action if required.
 
                                                              

 
34

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

11.4 Defense.
 
(a) Each Party shall promptly notify the other Party of any actual or potential
claim alleging that the Development, Manufacture, or Commercialization of the
Product in the Territory infringes, misappropriates, or otherwise violates any
Patent Rights, Know-How, or other intellectual property rights of any Third
Party (“Third Party Infringement”). In any such instance, the Parties shall as
soon as practicable thereafter discuss in good faith the best response to such
notice of Third Party Infringement.
 
(b) Novartis shall have the first right, but not the obligation, to defend any
such claim of Third Party Infringement, at Novartis’s sole discretion, cost, and
expense, and CBMG shall have the right to be represented in any such action by
counsel of its own choice at CBMG’s sole cost and expense.
 
(c) If Novartis declines or fails to assert its intention to defend any such
claim of Third Party Infringement within ninety (90) days following its receipt
or sending of a notice, as applicable, pursuant to Section 11.4(b), then CBMG
shall have the right, but not the obligation, to defend such claim of Third
Party Infringement at CBMG’s sole discretion, cost, and expense, and Novartis
shall have the right (but not the obligation) to be represented in any such
action by counsel of its own choice at Novartis’s sole cost and expense.
 
(d) In no event shall a Party settle or otherwise compromise any Third Party
Infringement by admitting that any Novartis Patent (in the case of CBMG) or CBMG
Patent (in the case of Novartis) is invalid or unenforceable without first
obtaining, in each case, the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned, or delayed.
 
11.5 Recovery.
 
.Any recovery received as a result of any action under Section 11.3 or Section
11.4 shall be allocated in the following order: (a) to reimburse the Party
taking legal action for the costs and expenses (including attorneys’ and
professional fees) incurred by such Party in connection with such action, to the
extent not previously reimbursed; (b) to reimburse the Party not taking the lead
in a legal action but which joins such legal action as provided herein, for the
costs and expenses (including attorneys’ and professional fees) incurred by such
Party in connection with such action, to the extent not previously reimbursed;
and (c) the remainder of the recovery shall be retained by Novartis.
 
11.6 Trademarks.
 
Novartis shall have the right (but not the obligation) to brand the Product
using Novartis-related trademarks and any other trademarks and trade names it
determines appropriate in its sole discretion for the Product, which may vary
within the Territory (the “Product Marks”). Novartis shall own all rights in the
Product Marks and shall register and maintain the Product Marks to the extent it
determines reasonably necessary.
 
11.7 Patent Extensions.
 
Upon Novartis’s request, CBMG shall cooperate in obtaining patent term
restoration, supplemental protection certificates or their equivalents, and
patent term extensions (collectively, “Patent Extensions”) with respect to the
CBMG Patents, where applicable, at Novartis’s sole cost and expense. If the
Parties agree on a Patent Extension for a CBMG Patent, CBMG shall provide all
reasonable assistance requested by Novartis, including permitting Novartis to
proceed with applications for such Patent Extensions in the name of CBMG, if
deemed appropriate by Novartis, and executing documents and providing any
relevant information and assistance to Novartis.
 
                                                              

 
35

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

12. CONFIDENTIALITY
 
12.1 Duty of Confidence.
 
(a) Subject to the other provisions of this Article 12, all Confidential
Information disclosed by a Party or its Affiliates under this Agreement shall be
maintained in confidence and otherwise safeguarded by the recipient Party and,
as the Party shall cause, its Affiliates. The recipient Party may only use such
Confidential Information for the purposes of this Agreement and pursuant to the
rights granted to the recipient Party under this Agreement. Subject to the other
provisions of this Article 12, the recipient Party and its Affiliates shall hold
as confidential such Confidential Information of the other Party or its
Affiliates in the same manner and with the same protection as the recipient
Party maintains its own confidential information, but in any event with no less
than reasonable protections which are customary in the biopharmaceutical
industry. Subject to the other provisions of this Article 12 and Article 14, a
recipient Party may only disclose Confidential Information of the other Party
to its Affiliates and licensees or sublicensees and their respective employees,
directors, agents, contractors, consultants, and advisers, in each case, solely
to the extent reasonably necessary for the purposes of, and for those matters
undertaken pursuant to, this Agreement and, in the case of Novartis, in
connection with the Development, Manufacture, or Commercialization of the
Product outside the Territory; provided, that any such Persons is bound to
maintain the confidentiality of the Confidential Information in a manner
consistent with the confidentiality provisions of this Agreement.
 
(b) Subject to Section 12.3, CBMG shall maintain in confidence and otherwise
safeguard the Novartis Know-How to the extent such Novartis Know-How is of a
confidential and proprietary nature.
 
12.2 Exceptions.
 
The obligations under this Article 12 shall not apply to any information to the
extent that such information:
 
(a) is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of this
Agreement by the recipient Party or its Affiliates;
 
(b) was known to, or was otherwise in the possession of, the recipient Party or
its Affiliates, as evidenced by written records, prior to the time of disclosure
by the disclosing Party or any of its Affiliates;
 
                                                              

 
36

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(c) is disclosed to the recipient Party or any of its Affiliates on a
non-confidential basis by a Third Party who is entitled to disclose it without
breaching any confidentiality obligation to the disclosing Party or any of its
Affiliates; or
 
(d) is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by written records, without reference to the
Confidential Information disclosed by the disclosing Party or its Affiliates to
the recipient Party or its Affiliates under this Agreement.
 
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the recipient Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the recipient Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the recipient Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the recipient Party, unless the combination and its principles are
in the public domain or in the possession of the recipient Party.
 
12.3 Authorized Disclosures.
 
(a) In addition to disclosures allowed under Section 12.2, Novartis may disclose
CBMG’s or its Affiliates’ Confidential Information to the extent such disclosure
is necessary in the following instances: (i) in connection with the Prosecution
and Maintenance of Patent Rights as permitted by this Agreement; (ii) in
connection with Regulatory Filings for the Product; (iii) in connection with
prosecuting or defending litigation as permitted by this Agreement; (iv) in
complying with applicable court orders or governmental regulations (including
securities regulations); (v) in connection with the sale of all or substantially
all of its business or assets to which this Agreement relates; or (vi) to the
extent otherwise necessary or appropriate in connection with exercising the
licenses and other rights granted to it hereunder.
 
(b) In addition, Novartis or its Affiliates or sublicensees may disclose CBMG’s
or CBMG’s Affiliates’ Confidential Information to Third Parties as may be
necessary or useful in connection with the Development or Commercialization of
the Product as contemplated by this Agreement, including in connection with
subcontracting transactions.
 
(c) In the event the recipient Party is required to disclose Confidential
Information of the disclosing Party pursuant to Applicable Law or in connection
with bona fide legal process, including disclosures of the type contemplated by
Section 12.3(a)(iv), such disclosure shall not be deemed a breach of this
Agreement; provided, that the recipient Party: (i) informs the disclosing Party
as soon as reasonably practicable following it becoming aware of the required
disclosure; (ii) limits the disclosure to the required purpose; and (iii) at the
disclosing Party’s request and expense, assists in attempting to object to or
limit the required disclosure.
 
12.4 Terms of this Agreement.
 
                                                              

 
37

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(a) Each of the Parties agrees not to disclose to any Third Party the terms and
conditions of this Agreement without first obtaining, in each case, the prior
written consent of the other Party, except that either Party may disclose this
Agreement to its Affiliates, licensors, licensees, or sublicensees and their
respective employees, directors, agents, contractors, consultants, and advisers,
or as otherwise permitted for a disclosure of Confidential Information in this
Article 12.
 
(b) Each Party shall give the other Parties a reasonable opportunity to review
those portions of all filings with the United States Securities and Exchange
Commission (or any stock exchange, including Nasdaq, or any similar regulatory
agency in any country other than the United States) describing the terms and
conditions of this Agreement (including any filings of this Agreement) prior to
submission of such filings, and shall give due consideration to any reasonable
comments by the non-filing Parties with respect to such filing, including the
provisions of this Agreement for which confidential treatment should be sought.
 
12.5 Trade Secrets.
 
(a) Either Party may, from time to time, identify and designate items of
Know-How disclosed hereunder by or on behalf of such Party as being a trade
secret by: (i) if such Know-How is disclosed in writing or other tangible form,
marking such Know-How as “Trade Secret” or similar manner to expressly designate
it as a trade secret; or (ii) if such Know-How is disclosed in any other manner,
by expressly indicating that such Know-How is a trade secret at the time of
initial disclosure and promptly thereafter providing the other Party a written
description of such Know-How that is marked in a manner to expressly identify
such Know-How and indicate it is a trade secret (such Know-How so identified and
designated as a trade secret, collectively, in the case of CBMG, “CBMG Trade
Secrets” and, in the case of Novartis, “Novartis Trade Secrets”).
 
(b) Novartis shall have the right to use and disclose CBMG Trade Secrets and
CBMG shall have the right to use and disclose Novartis Trade Secrets, in each
case, solely to the extent permitted under this Agreement or the Manufacturing
and Supply Agreement; provided, however, that: (i) any such use or disclosure
shall be limited to CBMG or Novartis’s Affiliates and licensees, sublicensees,
and Third Parties with whom Novartis or CBMG, as applicable, has a bona fide
contractual relationship and their respective employees, directors, agents,
contractors, consultants, and advisors, in each case, solely to the extent such
Person is bound by written obligations of confidentiality (including of non-use
and non-disclosure) as protective of such CBMG Trade Secrets or Novartis Trade
Secrets, as applicable, as those set forth in this Agreement; and (ii) Novartis
may use and disclose CBMG Trade Secrets and CBMG may use and disclose Novartis
Trade Secrets, in each case, in accordance with Sections 12.2 and 12.3. Novartis
shall not use or disclose any CBMG Trade Secrets for any other purpose, or
otherwise authorize the same. CBMG shall not use or disclose any Novartis Trade
Secrets for any other purpose, or otherwise authorize the same.
 
(c) Without limiting the foregoing, Novartis and CBMG shall take reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
the CBMG Trade Secrets and Novartis Trade Secrets, as applicable, including by
taking at least those measures that it employs to protect its own trade secrets.
 
                                                              

 
38

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(d) Neither CBMG nor any of its Affiliates shall be obligated under this
Agreement or any Ancillary Agreement to disclose or transfer to Novartis or its
Affiliates any trade secret of CBMG or its Affiliates, except as expressly
provided under this Agreement or any Ancillary Agreement. Neither Novartis nor
any of its Affiliates shall be obligated under this Agreement or any Ancillary
Agreement to disclose or transfer to CBMG or its Affiliates any trade secret of
Novartis or its Affiliates, except as expressly provided under this Agreement or
any Ancillary Agreement.
 
(e) For clarity: (i) CBMG Trade Secrets shall constitute Confidential
Information of CBMG; and (ii) Novartis Trade Secrets shall constitute
Confidential Information of Novartis.
 
(f) In the event of a conflict or inconsistency between this Section 12.5 and
any other provision of Article 12 or Section 11.1, such other provision of
Article 12 or Section 11.1 will control.
 
13. TERM AND TERMINATION
 
13.1 Term.
 
The term of this Agreement will commence upon the Effective Date and shall
continue, unless earlier terminated as permitted by this Agreement, until the
ten (10)-year anniversary of the Effective Date (the “Initial Term”).
Thereafter, this Agreement shall be automatically renewed for consecutive two
(2)-year periods (each, a “Renewal Term”) (each Renewal Term, collectively with
the Initial Term, the “Term”) unless terminated by Novartis by written notice to
CBMG at least ninety (90) days prior to such automatic renewal.
 
13.2 Termination for Breach.
 
(a) If either Party is in material breach of any material obligation under this
Agreement, the non-breaching Party may provide written notice to the breaching
Party specifying the claimed particulars of such material breach, and in the
event such material breach is capable of being cured but is not cured within
ninety (90) days after the receipt by the breaching Party of such notice, then
subject to Section 13.2(c), the non-breaching Party shall have the right to
terminate this Agreement immediately by giving written notice to the breaching
Party to such effect; provided, however, that if such breach is capable of being
cured but cannot be cured within such ninety (90)-day period and the breaching
Party initiates actions to cure such breach within such period and thereafter
diligently pursues such actions, the non-breaching Party shall grant the
breaching Party such additional period as is reasonable under the circumstances
to cure such breach. For clarity, in the event that a material breach is not
capable of being cured, then subject to Section 13.2(c), the non-breaching Party
shall have the right to terminate this Agreement immediately by giving written
notice to the breaching Party to such effect.
 
                                                              

 
39

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(b) In the event that Novartis is the non-breaching Party referenced in Section
13.2(a), without limiting any of its other rights or remedies under this
Agreement or otherwise, Novartis may, in lieu of exercising its right to
terminate this Agreement, provide written notice to CBMG following the
expiration of the applicable cure period that: (i) this Agreement shall continue
in full force and effect; and (ii) from and after expiration of the applicable
cure period, each collaboration payment, as calculated under Section 9.1 and
payable under Section 10.1, shall be reduced by fifty percent (50%).
 
(c) In the event that arbitration is commenced pursuant to Section 18.12 with
respect to any alleged breach hereunder, no purported termination of this
Agreement pursuant to this Section 13.2 shall take effect until the resolution
of such arbitration.
 
13.3 Termination by Novartis for Change in Applicable Law or Action of a
Governmental Entity.
 
Novartis may terminate this Agreement upon sixty (60) days’ prior written notice
where any Applicable Law is enacted or any existing Applicable Law is amended,
supplemented, or otherwise modified, or any Governmental Entity takes any
action, including with respect to regulation of VIEs generally or CBMG’s VIE
structure specifically, any Requisition of Scientific Data, or any requisition
or seizure of any of CBMG’s or its Affiliates’ other assets (including CBMG’s or
its Affiliates’ manufacturing facilities) which are material to its business, in
each case, in a manner which Novartis, in its sole discretion, determines
renders illegal or restricts or adversely affects any activity contemplated by
this Agreement. During such sixty (60)-day period, neither Party shall be
obligated to perform under this Agreement to the extent that it reasonably
believes such performance would violate Applicable Law. For purposes hereof,
“Requisition of Scientific Data” means any instance where a Governmental Entity
in the PRC requires, pursuant to Article 24 thereof, scientific data as defined
under the Scientific Data Management Procedures issued by the State Council
General Office with effect from March 17, 2018 to be disclosed to any
Governmental Entity in the PRC.
 
13.4 Termination by Novartis for Material Safety Issue.
 
Novartis may terminate this Agreement upon sixty (60) days’ prior written notice
where it determines in its sole discretion that a safety issue exists with
respect to the Development, Manufacture, or Commercialization of the Product. In
connection with such termination, CBMG shall provide all assistance reasonably
requested by Novartis during such period as is reasonably required to identify,
further characterize, and fully document such safety issue. During such sixty
(60)-day period, Novartis shall not be required to undertake any Development,
Manufacturing, or Commercialization activities or any other activities, in each
case, which it believes would implicate a material safety issue.
 
13.5 Termination by Novartis for Failure to Obtain Required PRC Approvals for
DLBCL.
 
Novartis may terminate this Agreement effective immediately where any Required
PRC Approval which is necessary for the Development, Manufacture, or
Commercialization of the Product for DLBCL is not obtained by the applicable
Party(ies) within eighteen (18) months after the Effective Date.
 
13.6 Termination by Novartis for Failure to Execute Ancillary Agreements.
 
Novartis may terminate this Agreement effective immediately if any of the
Ancillary Agreements is not executed within six (6) months after the Effective
Date.
 
                                                              

 
40

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

13.7 Termination by Novartis for Quality Audit Failure.
 
Novartis may terminate this Agreement effective immediately if: (a) Novartis
reasonably believes (as a result of a condition which it observes during a
Quality Audit or otherwise) that CBMG may not be in compliance with cGMP,
Novartis’s quality requirements, or Applicable Law; and (b) CBMG fails to
successfully implement the CAPAs, as determined in Novartis’s sole discretion,
within sixty (60) days following the Parties’ agreement on such CAPAs in
accordance with Section 7.2.
 
13.8 Termination by Novartis for Failure to Finalize Tech Transfer Work Plans.
 
Novartis may terminate this Agreement effective immediately if the Tech Transfer
Work Plans are not finalized within thirty (30) days after the Effective Date in
accordance with Section 15.3(a).
 
13.9 Termination by Novartis for Expiration or Termination of an Ancillary
Agreement.
 
Novartis may terminate this Agreement effective immediately upon the expiration
or termination of any Ancillary Agreement.
 
13.10 Termination by Novartis for Change of Control.
 
Novartis may terminate this Agreement upon sixty (60) days’ prior written notice
upon a Change of Control of CBMG or CBMG’s or any Affiliate’s entry into a
definitive agreement providing for a transaction or series of transactions that
would constitute a Change of Control of CBMG; provided, that, at the applicable
time, the Acquirer: (a) is researching, developing, manufacturing, or
commercializing any cell therapy or gene therapy product, service, or technology
that Novartis determines competes with any cell therapy or gene therapy product,
service, or technology of Novartis or any of its Affiliates; or (b) has not
been, during the five (5) consecutive Calendar Years immediately preceding such
time, in full compliance with all Regulatory Requirements and Novartis internal
regulatory and compliance standards; or (c) is researching, developing,
manufacturing, or commercializing a Competing Product; or (d) recorded greater
than [***] in worldwide net sales during the prior twelve (12)-month period (in
each case, (a) through (d), as determined in Novartis’s sole discretion).
 
13.11 Termination by Novartis for Third Party Necessary Patent Rights.
 
Novartis may terminate this Agreement upon sixty (60) days’ prior written notice
where Novartis determines, in its sole discretion, that a Third Party Controls a
Patent Right which is necessary for the Development, Manufacture, or
Commercialization of the Product in the Territory.
 
13.12 Termination by Novartis for Termination or Diminishment of License under
Novartis Third Party Agreement.
 
Novartis may terminate this Agreement upon sixty (60) days’ prior written notice
where: (a) any Novartis Third Party Agreement is terminated; or (b) the scope or
exclusivity of any license granted to Novartis under any Novartis Third Party
Agreement is diminished.
 
13.13 Termination by Novartis for Loss of Market Share.
 
Novartis may terminate this Agreement upon sixty (60) days’ prior written notice
in the event of a Loss of Market Share.
 
13.14 Termination by Novartis for Non-Viability of Product Commercialization.
 
Novartis may terminate this Agreement upon sixty (60) days’ prior written notice
where Novartis determines, in its sole discretion, that the Commercialization of
the Product in the Territory is not commercially viable.
 
                                                              

 
41

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

13.15 Termination by Novartis for Divestiture of the Product.
 
Novartis may terminate this Agreement effective immediately where Novartis
sells, assigns, transfers, conveys, licenses, or otherwise divests to a Third
Party any material right in and to the Product in the Territory.
 
13.16 Termination by Novartis for Wind-Down of Product-Related Activities.
 
Novartis may terminate this Agreement effective immediately where Novartis
ceases all material development, manufacture, and commercialization activities
with respect to the Product in the Territory.
 
13.17 Termination for Insolvency.
 
Either Party may terminate this Agreement upon written notice if an Insolvency
Event occurs in relation to the other Party. If a Party becomes aware of the
likely occurrence of any Insolvency Event in regard to that Party, it shall
promptly so notify the other Party in sufficient time to give the other Party
sufficient notice to protect its interests under this Agreement. Novartis may
terminate this Agreement in the event CBMG rejects this Agreement under
Section 365 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.
 
14. EFFECTS OF EXPIRATION OR TERMINATION
 
14.1 Effects of Expiration or Termination.
 
Upon the expiration or termination of this Agreement for any reason, the
following consequences shall apply:
 
(a) Each of CBMG’s and Novartis’s rights and obligations under this Agreement
shall terminate, except as otherwise contemplated by this Article 14.
 
(b) Each Party shall, upon receipt of a written request from the other Party
following the expiration or termination of this Agreement, promptly return to
the other Party (or, where the requesting Party is CBMG, destroy) all
Confidential Information of such other Party, including all reproductions and
copies thereof together with all internal material and documents generated by it
containing Confidential Information or references thereto, from which references
the substance of the Confidential Information can be implied or understood and
shall delete all references thereto stored electronically; provided, that: (i)
one (1) copy of all such Confidential Information may be retained by either
Party in its confidential files for archive purposes; and (ii) Novartis shall be
entitled to retain and use any such Confidential Information in connection with
exercising any of its rights which survive expiration or termination in
accordance with this Article 14.
 
(c) In the event there are any ongoing Clinical Studies of the Product in the
Territory as of the effective date of expiration or termination of this
Agreement, at Novartis’s request, CBMG agrees to continue supporting such
Clinical Studies to the extent contemplated in the Development Plan in effect as
of the effective date of expiration or termination of this Agreement or, in the
case of Clinical Studies being conducted by or on behalf of CBMG, at Novartis’s
request, to promptly transition to Novartis or its designee CBMG’s
responsibilities for such Clinical Studies or portions thereof. Development
Costs incurred by the Parties in connection with any such support or transition
shall be subject to cost-sharing in accordance with Section 5.5(a)(ii).
 
                                                              

 
42

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(d) At Novartis’s request, CBMG shall transition to Novartis any arrangement
with any contractor from which CBMG or its Affiliates had arranged to obtain
supply of the Product or any related materials in accordance with the
Manufacturing and Supply Agreement. In addition, CBMG shall support a full
technical transfer of the Product to Novartis or its designee in accordance with
the Manufacturing and Supply Agreement. CBMG shall promptly provide to Novartis
a copy of all data and other Know-How pertaining to the Manufacture of the
Product to the extent not previously provided to Novartis, and Novartis shall
have the right to use (and authorize the use of) and to disclose all such data
and other Know-How following the expiration or termination of this Agreement for
purposes of Manufacturing the Product and otherwise exercising its rights under
this Agreement which survive termination in accordance with this Article 14.
Further, to the extent CBMG has any remaining obligations under the Tech
Transfer Work Plans, CBMG shall promptly complete such activities in accordance
therewith.
 
(e) At Novartis’s request, CBMG and its Affiliates shall transfer to Novartis or
its designees all Regulatory Filings and other Regulatory Documentation relating
to the Product.
 
(f) Section 12.1(b) shall cease to apply, and Novartis shall be free to use and
disclose without restriction all CBMG Know-How. In addition, CBMG shall promptly
provide to Novartis a copy of all such Know-How, to the extent not previously
provided to Novartis.
 
14.2 Survival.
 
In addition to any other provisions of this Agreement that are elsewhere
expressly stated to survive, the provisions of Articles 1 (Definitions and
Interpretation), 10 (Payment Terms and Reports), 14 (Effects of Expiration or
Termination), 16 (Indemnification and Liability), and 18 (Miscellaneous) and
Sections 2.2(b) (License Grants to Novartis), 2.3(a)(ii) (Sublicenses), 2.5(a)
(Exclusivity), 5.5 (Development Costs), 11.1 (Ownership), 15.1 (Representations
and Warranties by CBMG), 15.2 (Representations and Warranties by Novartis), and
15.5 (No Other Warranties) shall survive the expiration or termination of this
Agreement for any reason, in accordance with their respective terms and
conditions, and for the duration stated, and where no duration is stated, shall
survive indefinitely. In addition, the provisions of Article 12 shall survive
the termination or expiration of this Agreement for a period of ten (10) years.
 
14.3 Accrued Obligations.
 
Except as otherwise expressly provided herein, the expiration or termination of
this Agreement for any reason shall not release either Party from any liability
that, at the time of such expiration or termination, has already accrued to the
other Party or that is attributable to a period of time prior to such expiration
or termination, nor will any expiration or termination of this Agreement
preclude either Party from pursuing all rights and remedies it may have under
this Agreement, or at law or in equity, with respect to breach of this Agreement
prior to such expiration or termination.
 
14.4 Termination Not Sole Remedy.
 
Termination is not the sole remedy under this Agreement and, whether or not
termination is effected and notwithstanding anything contained in this Agreement
to the contrary, all other remedies at law or in equity will remain available
except as agreed to otherwise herein.
 
                                                              

 
43

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

15. REPRESENTATIONS, WARRANTIES, AND COVENANTS
 
15.1 Representations and Warranties by CBMG.
 
CBMG represents and warrants to Novartis, as of the Effective Date, as follows:
 
(a) Due Organization and Good Standing. CBMG, and each of its Relevant
Affiliates, is a corporation or other entity duly organized, validly existing,
and, where applicable, in good standing under the laws of its jurisdiction of
organization, and has the requisite power and authority to own, lease, and
operate its properties and to carry on its business as now conducted, and is
qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification.
 
(b) Authorization of Transaction. Each of CBMG and its Relevant Affiliates has
all power and authority to execute, deliver, and perform its obligations under
this Agreement and each Ancillary Agreement to which it is or will be a party
and to consummate the transactions contemplated hereby or thereby. The
execution, delivery, and performance by CBMG and its Relevant Affiliates of this
Agreement and each Ancillary Agreement to which it will be a party have been
duly and validly authorized by all necessary action on the part of CBMG and its
Relevant Affiliates, and no other proceedings on the part of CBMG or any of its
Relevant Affiliates will be necessary to authorize the execution, delivery, and
performance by CBMG and its Relevant Affiliates of this Agreement or any
Ancillary Agreement or to consummate the transactions contemplated hereby or
thereby. Assuming due authorization, execution, and delivery by the other
parties thereto, this Agreement and each Ancillary Agreement, when executed and
delivered by CBMG and its Relevant Affiliates, shall constitute a valid and
binding obligation of CBMG and its Relevant Affiliates, enforceable against CBMG
and its Relevant Affiliates in accordance its terms (except as may be limited by
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization,
preference, or similar Applicable Laws of general applicability relating to or
affecting the rights of creditors generally and subject to general principles of
equity (regardless of whether enforcement is sought in equity or at law)).
 
(c) Permits. No Permits are required in connection with the execution, delivery,
and performance of this Agreement or any Ancillary Agreement by CBMG and its
Relevant Affiliates, except for the Required PRC Approvals.
 
(d) No Conflict or Violation. Assuming all Permits described in Section 15.1(c)
have been obtained, the execution, delivery, and performance by CBMG and its
Relevant Affiliates of this Agreement and the Ancillary Agreements and the
consummation by CBMG and its Relevant Affiliates of the Transactions will not:
(i) violate the organizational documents of CBMG or any of its Relevant
Affiliates; (ii) violate in any material respect any Applicable Law applicable
to CBMG or any of its Relevant Affiliates; or (iii) require a consent or
approval under, conflict with, result in a violation or breach of, or constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, or cancel (with or without notice or lapse of time or
both), or result in a loss of benefit under any Contract or Permit to which CBMG
or any of its Relevant Affiliates is subject, in each case, in any material
respect.
 
                                                              

 
44

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(e) Legal Proceedings. There are no, and since January 1, 2016 (the “Look-Back
Date”), there have not been, except as set forth on Schedule 15.1(e), any
Actions pending or, to the Knowledge of CBMG, threatened against CBMG or its
Affiliates: (i) which, if adversely determined, would materially and adversely
impact CBMG or its Affiliates; or (ii) that challenge the validity or
enforceability of this Agreement or seeks to enjoin or prohibit consummation of
the Transactions, or that would reasonably be expected to impair or materially
delay the CBMG’s or its Relevant Affiliates’ ability to consummate the
Transactions or perform their respective obligations under this Agreement and
the Ancillary Agreements. Neither CBMG nor any of its Affiliates nor any of
their respective material properties or assets are subject to any outstanding
Order.
 
(f) Compliance with All Applicable Laws, including Orders and Permits.
 
(i)
CBMG and each of its Affiliates is, and since the Look-Back Date, has been, in
full compliance with all Applicable Law and Orders. CBMG and its Affiliates are,
and have at all times since the Look-Back Date been, conducted their respective
businesses in full compliance with all Applicable Law and Orders. CBMG and each
of its Affiliates possess all Permits required to conduct their respective
businesses. Each such Permit is in full force and effect. Since the Look-Back
Date, neither CBMG nor any Affiliate of CBMG has received any written
communication from a Governmental Entity that alleges that its business has not
been conducted in compliance with any such Applicable Law, Order, or Permit or
threatens to revoke, restrict, or limit any Permit necessary or advisable for
the operation of such business. Since the Look-Back Date, neither CBMG, nor any
Affiliate of CBMG, has received any written communication from any Governmental
Entity that alleges that its VIE structure (or any aspect thereof) is not in
compliance with Applicable PRC Laws or alleging that it is a circumvention of
the requirement for VIEs to obtain Permits, or threatening to revoke, restrict,
or limit any Permit for any Affiliate within the VIE structure that is necessary
or advisable for the operation of such business.
 
(ii)
CBMG and each of its Affiliates is, and since the Look-Back Date, has been, in
full compliance with all Applicable Law, concerning the exportation of any
products, technology, technical data, and services, including those administered
by the United States Department of Commerce, the United States Department of
State, and the United States Department of Treasury. CBMG and its Affiliates are
in full compliance with United States and international economic and trade
sanctions, including those administered by the United States Office of Foreign
Assets Control.
 
(iii)
Neither CBMG nor any of its Affiliates has agreed to a material restriction on
its right to conduct its business freely with any other business, including a
restriction on the geographic scope of its business or a restriction on the kind
of business that it is entitled to carry on. Neither CBMG nor any of its
Affiliates is in breach of any provision of the PRC Anti-Monopoly Law.
 
(g)
Regulatory Matters.
 
                                                              

 
45

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(i)
Since the Look-Back Date, CBMG and its Affiliates are, and have been, in full
compliance with all applicable rules, regulations, decrees, guidance,
pronouncements, circulars, standards, and policies of the FDA and the SAMR and
any other applicable Regulatory Authority, including cGMP, cGLP, and cGCP
(collectively, “Regulatory Requirements”).
 
(ii)
No IND filed by or on behalf of CBMG with the FDA or the SAMR has been
terminated by the FDA or the SAMR, and none of the FDA, the SAMR, or any other
Regulatory Authority has recommended, commenced, or, to the Knowledge of CBMG,
threatened to initiate, any action to place a clinical hold order on, or
otherwise delay or suspend, proposed or ongoing Clinical Studies conducted or
proposed to be conducted by or on behalf of CBMG and its Affiliates.
 
(iii)
All operations of CBMG and its Affiliates and all of the manufacturing
facilities and operations of CBMG’s and its Affiliates’ suppliers of products
and product candidates and the components thereof manufactured in or imported
into the United States are in full compliance with applicable Regulatory
Requirements, and meet the sanitation standards set by the FD&C Act. All of the
operations of CBMG and its Affiliates and all of the manufacturing facilities
and operations of CBMG’s and its Affiliates’ suppliers of products and product
candidates and the components thereof manufactured in or imported into the PRC
are in full compliance with applicable SAMR Regulatory Requirements, and all the
operations of CBMG and its Affiliates and all of the manufacturing facilities
and operations of CBMG’s and its Affiliates’ suppliers of products and product
candidates manufactured outside of the United States or the PRC are in
compliance with applicable Regulatory Requirements in each jurisdiction in which
the activity takes place.
 
(iv)
(A) CBMG and its Affiliates have obtained, in accordance with Applicable Law,
all Permits required under any Applicable Law or required by the SAMR, the FDA,
or any other applicable Regulatory Authority for the lawful operation of their
respective businesses, as presently conducted; (B) each such Permit is valid and
in full force and effect; (C) there are currently no Actions pending that seek
the revocation, cancellation, or adverse modification of any Permit; and (D)
CBMG has no Knowledge that any of the Permits will not be renewed or extended on
expiry of the current term on the same terms, or will only be extended or
renewed on less favorable terms than currently in effect. All Regulatory
Documentation has been maintained and retained in accordance with Applicable
Law, and such Regulatory Documentation is in the possession or control of CBMG
and its Affiliates.
 
(v)
CBMG and its Affiliates are not subject to any unresolved notice, citation,
suspension, revocation, warning, administrative proceeding, review, or
investigation by a Regulatory Authority that alleges or asserts that CBMG or any
of its Affiliates has violated any applicable Healthcare Laws, including an FDA
Form 483, FDA warning letter, untitled letter, or similar notice of alleged
non-compliance. There has not been a recall or market withdrawal or any product
or product candidates by or on behalf of CBMG or its Affiliates. CBMG and its
Affiliates have complied with all adverse event reporting requirements
applicable to its products and product candidates.
 
                                                              

 
46

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(vi)
All reports, documents, claims, Permits, and notices related to the conduct of
the business of CBMG and its Affiliates required to be filed, maintained, or
furnished to the FDA, the SAMR, and any other Regulatory Authority have been so
filed, maintained, or furnished, and all such reports, documents, claims,
Permits, and notices were complete and accurate in all material respects on the
date filed (or were promptly corrected in or supplemented by a subsequent
filing).
 
(vii)
(A) Neither CBMG nor any of its Affiliates nor, to the Knowledge of CBMG, any of
their respective officers, employees, agents, or distributors, or any other
Person involved in development of any data included in any filing of CBMG or its
Affiliates submitted to a Regulatory Authority, has been convicted of any crime
or engaged in any conduct for which debarment is mandated or authorized by 21
U.S.C. § 335a, nor has any such Person been so debarred; and (B) neither CBMG
nor any of its Affiliates nor, to the Knowledge of CBMG, any of their respective
officers, employees, or agents, nor any other Person involved in the development
of any data included in any filing of CBMG or its Affiliates submitted to a
Regulatory Authority, has been convicted of any crime or engaged in any conduct
for which such Person could be excluded from participating in the federal health
care programs under 42 U.S.C. § 1320a-7, nor has any such Person been excluded
from participation in such programs. Neither CBMG nor any of its Affiliates nor,
to the Knowledge of CBMG, any of their respective directors, senior managers, or
legal representatives is prohibited under Applicable PRC Laws from holding the
current offices which they occupy within CBMG or any of its Affiliates.
 
(h) Ethical Practices. Neither CBMG nor any of its Affiliates nor, to the
Knowledge of CBMG, any of their respective directors, officers, or employees or
any other Person acting for, or on behalf of, CBMG or its Affiliates has:
 
(i)
violated or is in violation of any applicable Anti-Corruption Law;
 
(ii)
made, undertaken, offered to make, promised to make, or authorized the payment
or giving of any bribe, rebate, payoff, influence payment, kickback, or other
payment or gift of money or anything of value (including meals or
entertainment), to any officer, employee, or ceremonial office holder of any
government or instrumentality thereof, any political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member, or any other person who is connected or associated personally
with any of the foregoing, or to any non-governmental individual or entity, that
is prohibited under any applicable Anti-Corruption Law or otherwise for the
purpose of influencing any act or decision of such payee in his official
capacity, inducing such payee to do or omit to do any act in violation of his
lawful duty, securing any improper advantage or inducing such payee to use his
influence with a government or instrumentality thereof to affect or influence
any act or decision of such government or instrumentality, or to secure any
improper advance or inducing such payee to enter into a commercial arrangement
in violation of Applicable Law (each, a “Prohibited Payment”);
 
(iii)
been subject to any investigation by any Governmental Entity with regard to any
actual or alleged Prohibited Payment;
 
                                                              

 
47

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(iv)
used funds or other assets, or made any promise or undertaking in such regard,
for the establishment or maintenance of a secret or unrecorded fund (a
“Prohibited Fund”); or
 
(v)
made any false or fictitious entries in any of CBMG’s or its Affiliates’ books
or records relating to any Prohibited Payment or Prohibited Fund.
 
(i)
Data Privacy and Protection.
 
(i)
CBMG and its Affiliates have complied with each relevant requirement of all
applicable Data Protection Laws.
 
(ii)
Neither CBMG nor any of its Affiliates has received a notice or allegation from
a Governmental Entity or any other Person: (A) alleging noncompliance with any
Data Protection Laws; (B) requiring it to change, cease using, block, or delete
any personal data; (C) prohibiting the transfer of personal data to any place;
or (D) requiring it to take any other type of action with respect to the
collection, use, transfer, or deletion of personal information.
 
(iii)
CBMG and its Affiliates have obtained each necessary consent from data subjects
and has complied with each necessary condition to permit it to process or use
all relevant personal information in connection with their respective businesses
and, where appropriate, any relevant purpose for which it would be necessary for
Novartis to use such personal information in accordance with this Agreement and
the Ancillary Agreements.
 
(j)
Intellectual Property.
 
(i)
CBMG has the right to grant all rights and licenses it purports to grant to
Novartis to the CBMG Patents and the CBMG Know-How under this Agreement.
 
(ii)
CBMG has not granted any right or license to any Third Party relating to any of
the CBMG Patents or the CBMG Know-How that would conflict or interfere with any
of the rights or licenses granted to Novartis under this Agreement.
 
(iii)
All title in and ownership rights pertaining to any CBMG Patents and CBMG
Know-How that arose out of or derived from (whether in whole or in part) the
work performed by, or services rendered by, any existing or former employee of,
or a consultant previously or currently engaged by CBMG or its Affiliates during
his or her employment or engagement are vested in CBMG or its Affiliate, as
applicable, and the relevant individuals or Persons have validly executed,
either alone or with CBMG or its Affiliate, as applicable, all necessary deeds,
contracts, agreements, and documentation needed to vest title and ownership
rights pertaining to such CBMG Patents and CBMG Know-How in CBMG or its
Affiliate in accordance with Applicable Law, and no past or present employee has
any claim for employee-inventor rights against CBMG or any of its Affiliates.
 
15.2 Representations and Warranties by Novartis.
 
Novartis represents and warrants to CBMG, as of the Effective Date, as follows:
 
                                                              

 
48

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

 
(a) Due Organization and Good Standing. Novartis, and each of its Relevant
Affiliates, is duly incorporated, validly existing, and, where applicable, in
good standing under the laws of its jurisdiction of organization.
 
(b) Authorization of Transaction. Each of Novartis and its Relevant Affiliates
has all power and authority to execute, deliver, and perform its obligations
under this Agreement and each Ancillary Agreement to which it is or will be a
party and to consummate the transactions contemplated hereby or thereby. The
execution, delivery, and performance by Novartis and its Relevant Affiliates of
this Agreement and each Ancillary Agreement to which it will be a party have
been duly and validly authorized by all necessary action on the part of Novartis
and its Relevant Affiliates, and no other proceedings on the part of Novartis or
any of its Relevant Affiliates will be necessary to authorize the execution,
delivery, and performance by Novartis and its Relevant Affiliates of this
Agreement or any Ancillary Agreement or to consummate the transactions
contemplated hereby or thereby. Assuming due authorization, execution and
delivery by the other parties thereto, this Agreement and each Ancillary
Agreement, when executed and delivered by Novartis and its Relevant Affiliates,
shall constitute a valid and binding obligation of Novartis and its Relevant
Affiliates, enforceable against Novartis and its Relevant Affiliates in
accordance its terms (except as may be limited by bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization, preference, or similar
Applicable Law of general applicability relating to or affecting the rights of
creditors generally and subject to general principles of equity (regardless of
whether enforcement is sought in equity or at law)).
 
(c) Permits. No Permits are required in connection with the execution and
delivery of this Agreement or any Ancillary Agreement by Novartis and its
Relevant Affiliates, except for those required in connection with the
Development, Manufacture, or Commercialization of the Product in the Territory
after the Effective Date.
 
(d) No Conflict or Violation. Assuming all Permits described in Section 15.2(c)
have been obtained, the execution and delivery by Novartis and its Relevant
Affiliates of this Agreement and the Ancillary Agreements do not: (i) violate
the organizational documents of Novartis or any of its Relevant Affiliates; (ii)
violate in any material respect any Applicable Law to which Novartis or any of
its Relevant Affiliates is subject; or (iii) require a consent or approval
under, conflict with, result in a violation or breach of, or constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, or cancel any Contract to which Novartis or any of its
Relevant Affiliates is a party, in each case, in any material respect.
 
(e) Legal Proceedings. There are no Actions pending or threatened in writing
against Novartis which would, if adversely determined, prohibit or materially
delay the consummation of the Transactions. Novartis is not subject to any Order
that would reasonably be expected to materially impair or materially delay
Novartis’s ability to consummate the transactions contemplated hereby.
 
(f)
Intellectual Property.
 
                                                              

 
49

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(i)
Novartis has the right to grant all rights and licenses it purports to grant to
CBMG to the Novartis Patents and the Novartis Know-How under this Agreement.
 
(ii)
Novartis has not granted any right or license to any Third Party relating to any
of the Novartis Patents or the Novartis Know-How that would conflict or
interfere with any of the rights or licenses granted to CBMG under this
Agreement.
 
(iii)
All title in and ownership rights pertaining to any Novartis Patents and
Novartis Know-How that arose out of or derived from (whether in whole or in
part) the work performed by, or services rendered by, any existing or former
employee of, or a consultant previously or currently engaged by Novartis or its
Affiliates during his or her employment or engagement are vested in Novartis or
its Affiliate, as applicable, and the relevant individuals or Persons have
validly executed, either alone or with Novartis or its Affiliate, as applicable,
all necessary deeds, contracts, agreements, and documentation needed to vest
title and ownership rights pertaining to such Novartis Patents and Novartis
Know-How in Novartis or its Affiliate in accordance with Applicable Law, and no
past or present employee has any claim for employee-inventor rights against
Novartis or any of its Affiliates.
 
15.3 Mutual Covenants.
 
 
(a) Technology Transfer of the CBMG Technology and the Product. The Parties
shall diligently negotiate in good faith to finalize two (2) tech transfer work
plans: one (1) with respect to the transfer of the CBMG Technology from CBMG to
Novartis, as set forth on Schedule 15.3(a) (the “CBMG Technology Tech Transfer
Plan”); and one (1) with respect to the transfer of the Product manufacturing
process from Novartis to CBMG, which latter plan shall be attached to the
Manufacturing and Supply Agreement (the “Product Tech Transfer Plan”) as soon as
practicable after the Effective Date; provided, that such tech transfer work
plans shall be finalized within thirty (30) days after the Effective Date and
prior to the execution of the Manufacturing and Supply Agreement. Upon the
finalization of the tech transfer work plans, such work plans shall be deemed to
be the “Tech Transfer Work Plans.” The Parties may amend the Tech Transfer Work
Plans from time to time upon mutual agreement.
 
(b) Registration. If required by Applicable Law, CBMG shall, promptly following
the Effective Date and in accordance with Applicable PRC Laws, submit the
following items to the competent MOFCOM registration authority in the PRC (the
“Registration Authority”) in accordance with Applicable PRC Laws: (x) for
registration of the license granted by Novartis to CBMG pursuant to Sections
2.1(a) and 2.1(b) as a technology import contract; and (y) for registration of
the license granted by CBMG to Novartis pursuant to Sections 2.2(a) and 2.2(b)
as a technology export contract:
 
(i)
a written application for registration of this Agreement;
 
(ii)
a duplicate copy of this Agreement; and
 
                                                              

 
50

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(iii)
other supporting documents as may be required by the relevant Registration
Authority.
 
 
Novartis shall use good-faith efforts to provide reasonable assistance to CBMG
in connection with the registration of this Agreement. CBMG shall: (1) obtain
from the Registration Authority the “Technology Import Contract Registration
Certificate” and the “Technology Export Contract Registration Certificate” in
respect of this Agreement promptly following issuance thereof by the
Registration Authority; and (2) provide copies of such certificates to Novartis
promptly (but in no event later than five (5) Business Days) following CBMG’s
receipt thereof.
 
(c) Further Assurances. Subject to the provisions of this Agreement, each of
Novartis and CBMG shall, from time to time, execute and deliver all such further
instruments and take such other action as may be reasonably necessary to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement.
 
(d) Third Party Consents. Each Party, as applicable, agrees to use commercially
reasonable efforts to obtain the consents for which it is responsible as set
forth on Schedule 15.3(d); provided, that the foregoing shall not obligate
either Party or its Affiliates to make any material payment or grant any other
material consideration or undertake any material liability, obligation, or
commitment in order to obtain such consent.
 
(e) Compliance with Law. Each Party covenants that it shall, in performing its
obligations under this Agreement (including the Development Plan), comply with
Applicable Law in all jurisdictions in which any relevant activities under this
Agreement take place.
 
(f) No Debarment. Each Party covenants that no Person who is known by such Party
to have been debarred under subsection (a) or (b) of Section 306 of the FD&C Act
or who is prohibited under Applicable Law from acting as a director, senior
manager, or legal representative will be employed by such Party in the
performance of any activities under this Agreement.
 
(g) No Disqualification. Each Party covenants that, to the knowledge of such
Party, no Person on any of the FDA clinical investigator enforcement lists
(including the: (i) Disqualified/Totally Restricted List; (ii) Restricted List;
and (iii) Adequate Assurances List) will participate in the performance of any
activities under this Agreement.
 
(h) Insurance. Each Party covenants that it shall maintain insurance (or, with
respect to Novartis, self-insure) with respect to its activities and obligations
under this Agreement in such amounts as are commercially reasonable in the
industry for companies conducting similar business and shall require any of its
Affiliates undertaking activities under this Agreement to do the same; provided,
that CBMG’s failure to comply with this Section 15.3(h) shall not be deemed a
breach where such failure occurs prior to the Parties’ entry into the
Manufacturing and Supply Agreement.
 
15.4 Covenants by CBMG.
 
                                                              

 
51

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 
(a) Data Subjects. CBMG shall obtain, or shall cause its Affiliates to obtain,
written consent from all data subjects in form and substance agreed by the
Parties and in the circumstances agreed by the Parties. To the extent that,
Applicable Law prevents the disclosure or transfer of any data (including data
associated with Regulatory Filings, Clinical Studies, or individual patients)
to, or the processing of data by, Novartis where the same is contemplated by
this Agreement or any Ancillary Agreement, CBMG shall, to the extent permitted
by Applicable Law, disclose or transfer the same to an entity designated by
Novartis in the PRC. In the event that Applicable Law prevents disclosure or
transfer of data by CBMG to, or the processing of data by, the Novartis
designee, then the Parties shall negotiate in good faith to put in place
arrangements that will allow Novartis to as far as permitted under Applicable
Law to obtain the same rights and economic benefits as it would have been
entitled to had a transfer to Novartis or a Novartis designee been permitted.
 
(b) Non-Solicitation. During the Term, CBMG shall not, and shall cause its
Affiliates not to, directly or indirectly, actively recruit, solicit, or hire
any former or current employee of Novartis or its Affiliates for a period of
twelve (12) months following termination of such employment, which employee has,
directly or indirectly, been involved in the Development, Manufacture, or
Commercialization of the Product without first obtaining, in each case, the
prior written consent of Novartis.
 
(c) Compliance with Novartis Data Protection and Information Security
Requirements. CBMG shall diligently work with Novartis in good faith to finalize
the Novartis Data Protection and Information Security Requirements. The Novartis
Data Protection and Information Security Requirements shall be finalized prior
to the time at which CBMG first processes Personal Data (as such term is defined
in Part A, Section 9 of Schedule 15.4(c)) pursuant to this Agreement or any
Ancillary Agreement. From and after such time, CBMG shall comply, and shall
cause its Affiliates to comply, with the Novartis Data Protection and
Information Security Requirements. CBMG grants to Novartis, its Affiliates, and
its designees, from time to time, upon reasonable prior notice, the right to
audit CBMG’s and its Affiliates’ compliance with the Novartis Data Protection
and Information Security Requirements.
 
15.5 No Other Warranties.
 
EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 15: (A) NO REPRESENTATION OR WARRANTY
WHATSOEVER IS MADE OR GIVEN BY OR ON BEHALF OF CBMG OR NOVARTIS; AND (B) ALL
OTHER CONDITIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED, INCLUDING ANY CONDITIONS AND
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT. WITHOUT LIMITING THE FOREGOING, CBMG HEREBY ACKNOWLEDGES: (1)
THAT THE PRODUCT CONSTITUTES A NOVEL THERAPY AND THE MANUFACTURING PROCESS FOR
THE PRODUCT IS COMPLEX AND EXPERIMENTAL IN NATURE; (2) THAT NO REPRESENTATION OR
WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON BEHALF OF NOVARTIS WITH RESPECT TO
THE MANUFACTURE OF THE PRODUCT, INCLUDING BY NOVARTIS, CBMG, OR ANY OTHER
PERSON; AND (3) THE MATTERS SET FORTH ON SCHEDULE 15.5.
 
 
                                                              

 
52

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

16. INDEMNIFICATION AND LIABILITY
 
16.1 Indemnification by CBMG.
 
CBMG shall indemnify and hold Novartis, its Affiliates, and its sublicensees,
and their respective officers, directors, and employees (the “Novartis
Indemnitees”) harmless from any and all Losses incurred by or imposed upon the
Novartis Indemnitees or any of them in connection with any Claim, in each case,
to the extent arising or resulting from:
 
(a) the Development or Manufacture of the Product by CBMG or any of its
Affiliates, sublicensees, or subcontractors;
 
(b) the negligence or willful misconduct of CBMG or any of its Affiliates,
sublicensees, or subcontractors; or
 
(c) the breach of any of the obligations, covenants, representations, or
warranties made by CBMG to Novartis under this Agreement;
 
provided, however, that CBMG shall not be obliged to so indemnify and hold
harmless the Novartis Indemnitees for any Claims: (x) under Sections 16.2(a)
through 16.2(c); or (y) to the extent that such Claims arise from the breach,
negligence, or willful misconduct of Novartis or any Novartis Indemnitee.
 
16.2 Indemnification by Novartis.
 
Novartis shall indemnify and hold CBMG, its Affiliates, and its sublicensees,
and their respective officers, directors, and employees (the “CBMG Indemnitees”)
harmless from any and all Losses incurred by or imposed upon the CBMG
Indemnitees or any of them in connection with any Claim, in each case, to the
extent arising or resulting from:
 
(a) the Development or Commercialization of the Product in the Territory by
Novartis or any of its Affiliates, sublicensees, or subcontractors;
 
(b) the negligence or willful misconduct of Novartis or any of its Affiliates,
sublicensees, or subcontractors; or
 
(c) the breach of any of the obligations, covenants, representations, or
warranties made by Novartis to CBMG under this Agreement;
 
provided, however, that Novartis shall not be obliged to so indemnify and hold
harmless the CBMG Indemnitees for any Claims: (x) under Sections 16.1(a) through
16.1(c); or (y) to the extent that such Claims arise from the breach,
negligence, or willful misconduct of CBMG or any CBMG Indemnitee.
 
 
                                                              

 
53

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

 
16.3 Indemnification Procedure.
 
(a) For the avoidance of doubt, all indemnification claims in respect of a CBMG
Indemnitee or Novartis Indemnitee shall be made solely by CBMG or Novartis,
respectively.
 
(b) A Party seeking indemnification hereunder (the “Indemnified Party”) shall
notify the other Party (the “Indemnifying Party”) in writing reasonably promptly
after the assertion against the Indemnified Party of any Claim or fact in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder (an “Indemnification Claim Notice”); provided, that
the failure or delay to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of any obligation or liability that it may have to the
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that its ability to defend or resolve such Claim is adversely affected thereby.
The Indemnification Claim Notice shall contain a description of the Claim and
the nature and amount of the Claim (to the extent that the nature and amount of
such Claim is known at such time). Upon the request of the Indemnifying Party,
the Indemnified Party shall furnish promptly to the Indemnifying Party copies of
all correspondence, communications, and official documents (including court
documents) received or sent in respect of such Claim.
 
(c) Subject to Section 16.3(d) and Section 16.3(e), the Indemnifying Party shall
have the right, upon written notice given to the Indemnified Party within thirty
(30) days after receipt of the Indemnification Claim Notice and, where the
Indemnifying Party is CBMG, only with Novartis’s prior written consent, to
assume the defense and handling of such Claim, at the Indemnifying Party’s sole
expense, in which case Section 16.3(d) shall govern. The assumption of the
defense of a Claim by the Indemnifying Party shall not be construed as
acknowledgement that the Indemnifying Party is liable to indemnify any
Indemnitee with respect to the Claim, nor shall it constitute a waiver by the
Indemnifying Party of any defenses it may assert against any Indemnified Party’s
claim for indemnification. In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an Indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all reasonable documented costs and expenses
(including reasonable attorneys’ fees and costs of suit) and any losses incurred
by the Indemnifying Party in its defense of the Claim. If the Indemnifying Party
does not give written notice to the Indemnified Party, within thirty (30) days
after receipt of the Indemnification Claim Notice, of the Indemnifying Party’s
election to assume the defense and handling of such Claim or, where the
Indemnifying Party is CBMG, Novartis does not provide such prior written
consent, Section 16.3(e) shall govern.
 
(d) Upon assumption of the defense of a Claim by the Indemnifying Party and,
where the Indemnifying Party is CBMG, upon Novartis’s prior written consent: (i)
the Indemnifying Party shall have the right to and shall assume sole control and
responsibility for defending and handling the Claim; (ii) the Indemnifying Party
may, at its own cost, appoint as counsel in connection with conducting the
defense and handling of such Claim any law firm or counsel reasonably selected
by the Indemnifying Party; (iii) the Indemnifying Party shall keep the
Indemnified Party informed of the status of such Claim; and (iv) the
Indemnifying Party shall have the right to settle such Claim on any terms the
Indemnifying Party chooses; provided, however, that it shall not, without the
prior written consent of the Indemnified Party (such consent not to be
unreasonably withheld, conditioned, or delayed), agree to a settlement of any
Claim which could lead to liability or create any financial or other obligation
on the part of the Indemnified Party for which the Indemnified Party is not
entitled to indemnification under this Agreement or which admits any wrongdoing
or responsibility for the Claim on behalf of the Indemnified Party. The
Indemnified Party shall cooperate with the Indemnifying Party and shall be
entitled to participate in, but not control, the defense of such Claim with its
own counsel and at its own expense. In particular, the Indemnified Party shall
furnish such records, information, and testimony, provide witnesses, and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested in connection therewith. Such cooperation shall include
access during normal business hours by the Indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Claim, and making the Indemnified Party, the
Indemnitees, and its and their employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
records or information provided.
 
                                                              

 
54

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(e) If the Indemnifying Party does not assume the defense of the Indemnified
Party in accordance with Section 16.3(c), the Indemnified Party may, at the
Indemnifying Party’s expense, select counsel reasonably acceptable to the
Indemnifying Party in connection with conducting the defense and handling of
such Claim and defend or handle such Claim in such manner as it may deem
appropriate. In such event, the Indemnified Party shall keep the Indemnifying
Party reasonably informed of the status of such Claim and shall not settle such
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld, conditioned, or delayed. If the Indemnified
Party defends or handles such Claim, the Indemnifying Party shall cooperate with
the Indemnified Party, at the Indemnified Party’s request but at no expense to
the Indemnified Party, and shall be entitled to participate in the defense and
handling of such Claim with its own counsel and at its own expense.
 
16.4 Special, Indirect, and Other Losses.
 
NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE IN CONTRACT, TORT,
NEGLIGENCE, BREACH OF STATUTORY DUTY, OR OTHERWISE FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFITS SUFFERED
BY THE OTHER PARTY, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE: (A) INCURRED AS A
RESULT OF A BREACH OF SECTION 2.5; (B) INCURRED AS A RESULT OF A BREACH OF
ARTICLE 12; (C) INCURRED AS A RESULT OF A PARTY’S GROSS NEGLIGENCE, INTENTIONAL
MISCONDUCT, OR FRAUD; OR (D) REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A
CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 16.
 
16.5 No Exclusion.
 
Neither Party excludes any liability for death or personal injury caused by its
negligence or willful misconduct or that of its officers, directors, employees,
agents, sublicensees, or subcontractors.
 
                                                              

 
55

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

17. PUBLICATIONS AND PUBLICITY
 
17.1 Use of Names.
 
Neither Party shall use the name, symbol, trademark, trade name, or logo of the
other Party or its Affiliates in any press release, publication, or other form
of public disclosure without first obtaining, in each case, the prior written
consent of the other Party (such consent not to be unreasonably withheld,
conditioned, or delayed), except for those disclosures for which consent has
already been obtained. Notwithstanding the foregoing, Novartis shall be entitled
to use the name of CBMG to the extent necessary or useful in connection with the
Development or Commercialization of the Product.
 
17.2 Press Releases and Publicity Related to this Agreement.
 
CBMG agrees not to issue any press release or other public statement, whether
oral or written, disclosing the existence of this Agreement, the terms of this
Agreement, or any information relating to this Agreement without first
obtaining, in each case, the prior written consent of Novartis, exercisable in
its sole discretion. CBMG shall provide Novartis with any such proposed press
release or other public statement no less than five (5) Business Days prior to
the date on which CBMG proposes to issue (subject to obtaining Novartis’s prior
written consent) such press release or other public statement.
 
17.3 Public Disclosures and Publications Related to the Product.
 
 
(a) Subject to Section 17.2, any proposed public disclosure (whether written,
electronic, oral, or otherwise) by CBMG relating to the Product shall require,
in each case, the prior written consent of Novartis (such consent not to be
unreasonably withheld, conditioned, or delayed).
 
(b) For the avoidance of doubt, Novartis or any of its Affiliates may, without
any required consents from CBMG, publish or have published information about
Clinical Studies related to the Product, including the results of such Clinical
Studies.
 
17.4 Disclosures Required By Law.
 
Notwithstanding Section 17.1, Section 17.2, and Section 17.3, each Party may
make any disclosures required of it to comply with any duty of disclosure it may
have pursuant to Applicable Law or the requirements of any Governmental Entity
or Regulatory Authority or pursuant to the rules of any recognized stock
exchange. In the event of a disclosure required by Applicable Law, the
requirements of any Governmental Entity or Regulatory Authority, or the rules of
any recognized stock exchange, the Parties shall coordinate with each other with
respect to the timing, form, and content of such required disclosure. If so
requested by the other Party, the Party subject to such obligation shall use
commercially reasonable efforts to obtain an order protecting to the maximum
extent possible the confidentiality of such provisions of this Agreement as
reasonably requested by the other Party. If the Parties are unable to agree on
the form or content of any required disclosure, such disclosure shall be limited
to the minimum required as determined by the disclosing Party in consultation
with its legal counsel. Without limiting the foregoing, CBMG shall provide
Novartis with each proposed filing by CBMG with the United States Securities and
Exchange Commission (or any stock exchange, including Nasdaq, or any similar
regulatory agency in any country other than the United States) describing the
terms of this Agreement (including any filings of this Agreement) at least ten
(10) Business Days prior to submission of such filing, and shall reasonably
consider and in good faith incorporate any and all of Novartis’s comments
relating to such filing, including the provisions of this Agreement for which
confidential treatment should be sought.
 
                                                              

 
56

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

18. MISCELLANEOUS
 
18.1 Fees and Expenses.
 
Except as otherwise specified in this Agreement, each of the Parties shall bear
its own costs and expenses (including investment banking and legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.
 
18.2 Notices.
 
All notices, requests, consents, claims, demands, waivers, and other
communications under this Agreement shall be in writing and shall be delivered
personally or sent electronic transmission, by a nationally-recognized overnight
courier service, or by registered or certified mail, postage and fees prepaid,
to the intended recipient at such Party’s address shown below (or such other
address as may be specified by such Party in a notice given in the manner
provided in this Section 18.2). Such notice or other communication shall be
deemed to have been duly given: (a) when delivered, if delivered personally
(with written confirmation of receipt); (b) when sent, if sent by electronic
mail (if confirmed by reply electronic mail that is not automated); provided,
that any electronic mail sent at or after 5:00 p.m. prevailing Eastern Time
shall be deemed to be sent at 9:00 a.m. prevailing Eastern Time on the following
Business Day; (c) one (1) Business Day after being sent, if sent overnight by a
nationally-recognized overnight courier service (with written proof of
delivery); or (d) five (5) Business Days after being sent, if sent by registered
or certified mail, return receipt requested, with postage and fees prepaid.
 
If to Novartis, to:
 
Novartis Pharma AG
Lichtstrasse 35
CH-4056 Basel, Switzerland
Attention: Global Head M&A & BD&L
 
with copies, in the case of notice to Novartis, to:
 
Novartis Pharmaceuticals Corporation
59 Route 10
East Hanover, New Jersey 07936
Attention: VP General Counsel Oncology
 
and
 
Novartis Pharmaceuticals Corporation
59 Route 10
East Hanover, New Jersey 07936
Attention: VP - Global Head Oncology BD&L
 
If to CBMG, to:
 
                                                              

 
57

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

Cellular Biomedicine Group, Inc.
19925 Stevens Creek Blvd, Suite 100
Cupertino, CA 95014
Attention: Chief Legal Officer
 
with copies, in the case of notice to CBMG, to:
 
Ellenoff Grossman & Schole LLP
 1345 Avenue of the Americas
New York, New York 10105
Attention: Sarah Williams, Esq.
 
18.3 Entire Agreement.
 
This Agreement (including the Exhibits and Schedules hereto) and the Ancillary
Agreements constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings between the Parties, both written and oral, with
respect to such subject matter; provided, however, that this Agreement shall not
supersede the terms and provisions of the CDA applicable to any period prior to
the Effective Date.
 
18.4 Severability.
 
If any term or provision of this Agreement or the application of any such term
or provision to any Person or circumstance shall be held invalid, void, or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the terms and provisions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the agreement of the Parties be
consummated as originally contemplated to the fullest extent possible.
 
18.5 Assignment; Binding Effect.
 
This Agreement and the rights and obligations hereunder are not assignable (by
operation of law or otherwise) by CBMG unless such assignment is consented to in
writing by Novartis. This Agreement and the rights and obligations hereunder are
assignable (by operation of law or otherwise) by Novartis: (a) to any of its
Affiliates, upon prior written notice to CBMG; and (b) to any Third Party, upon
CBMG’s prior written consent, not to be unreasonably withheld, conditioned, or
delayed. Subject to the foregoing, this Agreement and all the provisions hereof
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns. Notwithstanding the foregoing, no
assignment shall relieve the assigning Party of any of its obligations
hereunder. Any purported assignment in violation of this Section 18.5 shall be
null and void.
 
18.6 Headings.
 
The headings contained in this Agreement are inserted for convenience only and
shall not be considered in interpreting or construing any of the provisions
contained in this Agreement.
 
 
                                                              

 
58

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

18.7 Waiver and Amendment.
 
This Agreement may be amended, modified, or supplemented only by a written
mutual agreement executed and delivered by each of the Parties. Except as
otherwise provided in this Agreement, any provision of this Agreement may be
waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver. No failure or delay by
either Party in exercising any right, power, or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege.
 
18.8 Third Party Beneficiaries.
 
This Agreement is for the sole benefit of the Parties and their permitted
successors and assigns, and nothing herein express or implied shall give or be
construed to give to any Person, other than the Parties and such permitted
successors and assigns, any legal or equitable rights hereunder, except with
respect to Novartis Indemnitees and CBMG Indemnitees, who are Third Parties,
solely with respect to Article 16.
 
18.9 Specific Performance and Other Equitable Relief.
 
The Parties hereby expressly recognize and acknowledge that immediate,
extensive, and irreparable damage would result, no adequate remedy at law would
exist, and damages would be difficult to determine in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise breached. It is hereby agreed, notwithstanding the intent of
the Parties to submit claims to arbitration in accordance with Section 18.12,
that the Parties shall be entitled to specific performance of the terms hereof
and immediate injunctive relief and other equitable relief, without the
necessity of proving the inadequacy of money damages as a remedy, and the
Parties further hereby agree to waive any requirement for the securing or
posting of a bond in connection with the obtaining of such injunctive or other
equitable relief. The Parties further agree not to assert that a remedy of
injunctive relief, specific performance, or other equitable relief is
unenforceable, invalid, contrary to law, or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy. Such
remedies, and any and all other remedies provided for in this Agreement, shall,
however, be cumulative in nature and not exclusive and shall be in addition to
any other remedies whatsoever which either Party may otherwise have. Each of the
Parties hereby acknowledges that the existence of any other remedy contemplated
by this Agreement does not diminish the availability of specific performance of
the obligations hereunder or any other injunctive relief. Each of the Parties
further acknowledges and agrees that injunctive relief or specific performance
will not cause an undue hardship to such Party.
 
18.10 Negotiation of Agreement.
 
Each of Novartis and CBMG acknowledges that it has been represented by
independent counsel of its choice throughout all negotiations that have preceded
the execution of this Agreement and that it has executed the same with consent
and upon the advice of said independent counsel. Each Party and its counsel
cooperated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto shall be deemed the
work product of the Parties and may not be construed against either Party by
reason of its preparation. Accordingly, any rule of Applicable Law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the Parties and this Agreement.
 
                                                              

 
59

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

18.11 Choice of Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed entirely
within such State, without regard to the conflict of laws principles of such
State to the extent that the laws of another jurisdiction would be required
thereby.
 
18.12 Arbitration.
 
 
(a) Any claim, dispute, or controversy of whatever nature arising among the
Parties out of or in connection with this Agreement, including any action or
claim based on tort, contract, or statute (including any claims of breach or
violation of statutory or common law protections from discrimination,
harassment, and hostile working environment), or concerning the interpretation,
effect, termination, validity, performance, or breach of this Agreement (each, a
“Dispute”), shall be resolved in accordance with this Section 18.12.
 
(b) The Parties shall use good-faith efforts to resolve each Dispute.
Notwithstanding the foregoing, any Dispute that a Party in its absolute
discretion considers cannot otherwise be resolved shall be referred in writing
by such Party to the Senior Officers. The Senior Officers will attempt to
resolve any such Dispute within fifteen (15) calendar days after the referral of
the Dispute. If the Senior Officers are unavailable or unable to resolve a
Dispute within the fifteen (15)-calendar day period, then the Dispute shall be
resolved by final and binding arbitration under the Rules of Arbitration of the
International Chamber of Commerce (the “ICC”) (the “Rules”) before a panel of
three (3) arbitrators (collectively, the “Arbitrators”) appointed in accordance
with the said Rules; provided, however, that the president of the arbitral
tribunal shall be appointed by mutual agreement of the co-Arbitrators.
 
(c) The seat of arbitration shall be New York, New York, United States of
America. The language of arbitration shall be English. The Expedited Procedure
Provisions of the Rules shall not apply. The Parties shall make every effort to
conduct the arbitration in an expeditious and cost-effective manner, having
regard to the complexity and value of the Dispute. The Parties shall aspire to
work with the arbitral tribunal to complete the arbitration within ninety (90)
days after selection of the third (3rd) Arbitrator.
 
(d) The decision or award rendered by the Arbitrators shall be final and
non-appealable, and judgment may be entered upon it in accordance with
Applicable Law in any court of competent jurisdiction. The Arbitrators shall be
authorized to award compensatory damages, but shall not be authorized to reform,
modify, or materially change this Agreement or any other agreements contemplated
hereunder.
 
(e) Each Party shall bear its own attorneys’ fees, costs, and disbursements
arising out of the arbitration and the costs of the Arbitrator selected by it,
and shall pay an equal share of the fees and costs of the president of the
arbitral tribunal and the ICC administrative expenses; provided, however, that
the Arbitrators shall be authorized to determine whether a Party is the
prevailing Party, and, if so, to award to that prevailing Party reimbursement
for its reasonable attorneys’ fees, costs, and disbursements (including, for
example, expert witness fees and expenses, photocopy charges, travel expenses,
etc.), or the fees and costs of the Arbitrators and the ICC administrative
expenses.
 
                                                              

 
60

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

(f) Nothing contained in this Agreement shall deny any Party the right to seek
specific performance or injunctive or other equitable relief in accordance with
Section 18.9.
 
18.13 Waiver of Jury Trial.
 
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE
PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) EACH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY; AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 18.13. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER AMONG THEM RELATING TO THIS AGREEMENT
OR ANY OF THE CONTEMPLATED TRANSACTIONS AND WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
18.14 Performance by Affiliates.
 
.CBMG acknowledges and accepts that Novartis may exercise its rights and perform
its obligations under this Agreement either directly or through one (1) or more
of its Affiliates. Novartis’s Affiliates shall have the benefit of all rights of
Novartis under this Agreement, but not be subject to Novartis’s obligations,
unless expressly provided under this Agreement or to the extent that an
Affiliate is exercising a right hereunder, or in the case of a permitted
assignment. Accordingly, “Novartis” shall be interpreted to mean “Novartis or
its Affiliates” where necessary to give Novartis’s Affiliates the benefit of the
rights provided to Novartis under this Agreement and the ability to perform its
obligations under this Agreement; provided, that Novartis shall remain
responsible for the acts and omissions, including financial liabilities, of its
Affiliates.
 
18.15 Counterparts; Electronic Signatures.
 
This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
be deemed to be one (1) and the same instrument binding upon all of the Parties,
notwithstanding the fact that both Parties are not signatory to the original or
the same counterpart. For purposes of this Agreement, .PDF and other electronic
signatures shall be deemed originals.
 
[Remainder of Page Intentionally Left Blank]
 
 61

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.
 
 
 
 
NOVARTIS PHARMA AG
 
 
 
 
 
 
By:  
/s/  Teresa Jose
 
 
 
Teresa Jose
 
 
 
CFO, Oncology
 



 
 
Company Name
 
 
 
 
 
 
By:  
/s/  Liz Barret
 
 
 
Liz Barret
 
 
 
CEO, Novartis Oncology
 

 
 
 
CELLULAR BIOMEDICINE GROUP, INC.
 
 
 
 
 
 
By:  
/s/  Bizuo (Tony) LIU
 
 
 
Bizuo (Tony) LIU
 
 
 
CEO
 

 


                                                              

 

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

CELLULAR BIOMEDICINE GROUP HK LTD.
 
 
 
By:            
/s/AndrewChan                                                                 
Name:                       
Andrew Chan
Title:                       
Director
 
 
CELLULAR BIOMEDICINE GROUP (WUXI) LTD. (西比曼生物科技（无锡）有限公司)
(Company seal)
 
 
By:            
/s/ Bizuo (Tony) LIU
(sign and affix company chop)
Name:                       
Bizuo (Tony) LIU
Title:                       
Legal Representative
 
CELLULAR BIOMEDICINE GROUP (SHANGHAI) LTD.
(西比曼生物科技（上海）有限公司)
(Company seal)
 
 
By:            
/s/ Bizuo (Tony) LIU
(sign and affix company chop)
Name:                       
Bizuo (Tony) LIU
Title:                       
Legal Representative
 
 
SHANGHAI CELLULAR BIOPHARMACEUTICAL GROUP LTD.
(上海赛比曼生物科技有限公司)
(Company seal)
 
 
By:            
/s/ Bizuo (Tony) LIU
(sign and affix company chop)
Name:                       
Bizuo (Tony) LIU
Title:                       
Legal Representative
 
 
 
 

 
Exhibit A
 
CBMG Patents
 
* * *
 
No.
Patent Titles
China
PCT

[***]
 
{00625357.DOCX.1}                                                                  
A-1
 

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 
Exhibit B1
 
Clinical Development Plan
 
* * *
 
(INITIAL PLAN - Subject to Change based on CFDA Health Authority Discussions)
 
Novartis intends to seek agreement with CFDA that local clinical trial data are
not required to support KYMRIAH registration in China, given final regulation
issued on 10-July 2018 by China’s State Drug Administration accepting foreign
clinical trial data towards new drug approvals, given that following conditions
are met:
 
● compliance with ICH GCP requirements;
● support for the efficacy and safety profile of the intended indications; and
● a lack of ethnic differences that affect the efficacy and safety profile of
product
 
In event that CFDA will still require a local China study to support
registration in each pursued indication, for reasons such as significant
manufacturing process changes intended for commercial product not studied to
date in clinical trial setting, or post-approval commitment(s), the following
study proposals would be considered, subject to negotiation and alignment with
CFDA:
 
❖
Study 1: For treatment of pediatric and young adult patients with relapsed or
refractory acute lymphoblastic leukemia (ALL)
 
Study Purpose
 
To demonstrate the efficacy and safety of tisagenlecleucel strategy in Chinese
pediatric and young adult relapsed and refractory B-cell Acute lymphoblastic
leukemia (ALL).
 
Primary Objective
 
Evaluate the efficacy of tisagenlecleucel treatment strategy in Chinese patients
as measured by [***], which includes [***]
 
Treatment Arms
 
Single-arm design:
A target per-protocol dose of tisagenlecleucel transduced cells for pediatric
patients will consist of [***].
 
Sample Size
 
[***]patients treated with tisagenlecleucel (It is anticipated that
approximately [***] patients would need to be enrolled to ensure at least [***]
patients successfully infused.)
 
Timelines
 
[***]
 

 
 
                                                              

 

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 
 

 
 
❖
Study 2: For treatment of patients with relapsed or refractory diffuse large
B-cell lymphoma (DLBCL) who are ineligible for autologous stem cell
transplantation
 
Study Purpose
 
To demonstrate the efficacy and safety of tisagenlecleucel strategy in Chinese
adult patients with relapsed or refractory aggressive B-cell non-Hodgkin
lymphoma
 
Primary Objective
 
 
● To evaluate the efficacy of tisagenlecleucel treatment strategy in Chinese
patients , defined as [***]
Treatment Arms
 
Single-arm design
A single target [***].
 
Sample Size
 
[***] patients treated with tisagenlecleucel (It is anticipated that
approximately [***] patients would need to be enrolled to ensure at least [***]
patients successfully infused.)
 
Timelines
 
[***]
 

1 The initial Clinical Development Plan does not include any budgetary figures
given the responsibility allocation for Initial Indication Clinical Development
Costs in Section 5.5(a)(i).
 


 

 
Exhibit C
 
Knowledge of CBMG
 
* * *
 
Bizuo (Tony) Liu, CEO
                                                             

 
 

 
Exhibit D
 
Required PRC Approvals
 
* * *
PART A: MATTERS RELATED TO DRUG COMMERCIALIZATION, MANUFACTURING AND
DISTRIBUTION
 
[***]
 
PART B: MATTERS RELATING TO THE TRANSACTION (Note that these are all
post-closing filings)
 
Item
 
Matter
 
Required filing/registration/filing
 
Agency
 
Responsible Party
 
1) 
 
 
Technology licensing
 
Technology import registration
 
MOFCOM
 
[***]
 
2) 
 
 
Share acquisition
 
Update round-tripping investment registration information, to the extent
reasonably required under Applicable PRC Law, for existing PRC resident
shareholders of CMBG Parent to reflect changes to filed information with SAFE
resulting from the transactions contemplated by the Share Purchase Agreement
 
SAFE
 
[***]
 

 
 
 

 
Exhibit E
 
Manufacturing and Supply Agreement Terms
 
[***]
 
 
 
 

Confidential Treatment Requested by Cellular Biomedicine Group, Inc
IRS Employer Identification No. 86-1032927
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”
 
 

 
 
 
Exhibit F
 
Form of Invoice
 
[cbmg_ex101img000.jpg]
[Attached.]
 
 
 
 
 
 
 
 